      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 1 of 135



Granite Peak Law, PLLC
Adam H. Owens, Esq.
Gregory G. Costanza, Esq.
201 W. Madison Ave., Ste 450
Belgrade, MT 59714
T: 406.586.0576
adam@granitepeaklaw.com
gregory@granitepeaklaw.com
Attorneys for Plaintiffs

 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MONTANA
                     MISSOULA DIVISION

      MATTHEW MARSHALL, JOHN
      MAGUIRE, KEEGAN BONNET, AND                        Cause No.
      ANTHONY AGUILAR, Individuals,

                        Plaintiffs
                        v.                        COMPLAINT

MICHAEL L. GOGUEN, an individual;
The Trustee of the MICHAEL L. GOGUEN TRUST,
a California Trust;
WHITEFISH FRONTIERS, L.L.C., a Delaware
limited liability company;
VALLEY OAK, LLC, a Delaware limited liability
company;                                          JURY TRIAL
PROOF RESEARCH, INC., a Delaware corporation;     DEMANDED
CASEY’S MANAGEMENT, LLC;
TWO BEAR SECURITY, LLC;
TWO BEAR AIR 1, LLC;
CRYSTAL SLOPESIDE, LLC;
TWO BEAR AIR RESCUE FOUNDATION, a
Delaware non-profit corporation;
KAREN VALLADAO, an individual;
FRANK, RIMERMAN + CO. LLP, believed to be a
California limited liability partnership;
SHANE ERICKSON, an individual;


                                     -1-
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 2 of 135



 and DOES 1 through 100.

                               Defendants.



      Plaintiffs Matthew Marshall, John Maguire, Keegan Bonnet, and Anthony

Aguilar (“Plaintiffs”) hereby allege as follows:

                                  I.      INTRODUCTION

      1.      Michael L. Goguen induced Matthew Marshall to leave his high

integrity position at the U.S. State Department for a job with Two Bear Security,

LLC and based on a promise by Goguen to fund a private security contracting

business (which Marshall named “Amyntor”), to be built on Marshall’s personal

network and expertise, until such business became profitable.

       2.     Marshall recruited Plaintiffs John Maguire, Anthony Aguilar, and

Keegan Bonnet, along with many others, to help grow the business of Amyntor.

Together, Marshall invested five years of his time and attention, along with

Plaintiffs, to grow Amyntor into a flourishing business.

       3.     Goguen compromised Marshall’s, Maguire’s and Plaintiffs’ activities by

repeatedly seeking to commandeer and use Marshall, Marshall and Maguire’s

contacts, Amyntor’s physical, technical, and personnel resources, and Goguen’s

numerous entities and employees to further Goguen’s racketeering scheme to



      Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 2 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 3 of 135



destroy anyone who sought to expose Goguen for his prolific sexual misconduct

(described herein as the “Goguen Sexual Enterprise”).

       4.         The Goguen Sexual Enterprise consists of a group of entities and

individuals who engaged in an open-ended scheme and sought to profit or benefit

from Goguen or companies associated with Goguen, while engaging as principals,

co-conspirators, or accessories after the fact, in a pattern of prohibited racketeering

activities as provided in 18 U.S.C. 1962 and as defined by 18 U.S.C. § 19611.


            1
                A racketeering activity is defined as (1) “racketeering activity” means (A) any act or

   threat involving murder, … , bribery, extortion, dealing in obscene matter, … , which is

   chargeable under State law and punishable by imprisonment for more than one year; (B) any

   act which is indictable under any of the following provisions of title 18, United States Code:

   Section 201 (relating to bribery), … , sections 891–894 (relating to extortionate credit

   transactions), section 1028 (relating to fraud and related activity in connection with

   identification documents), section 1029 (relating to fraud and related activity in connection

   with access devices), … , section 1341 (relating to mail fraud), section 1343 (relating to wire

   fraud), section 1344 (relating to financial institution fraud), section 1351 (relating to fraud in

   foreign labor contracting), … , sections 1461–1465 (relating to obscene matter), section 1503

   (relating to obstruction of justice), section 1510 (relating to obstruction of criminal

   investigations), section 1511 (relating to the obstruction of State or local law enforcement),

   section 1512 (relating to tampering with a witness, victim, or an informant), section 1513




      Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 3 of 135
     Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 4 of 135




(relating to retaliating against a witness, victim, or an informant), … , sections 1581–1592

(relating to peonage, slavery, and trafficking in persons), sections 1831 and 1832 (relating to

economic espionage and theft of trade secrets), section 1951 (relating to interference with

commerce, robbery, or extortion), section 1952 (relating to racketeering), …, section 1956

(relating to the laundering of monetary instruments), section 1957 (relating to engaging in

monetary transactions in property derived from specified unlawful activity), section 1958

(relating to use of interstate commerce facilities in the commission of murder-for-hire), …

sections 2252, and 2260 (relating to sexual exploitation of children), sections 2312 and 2313

(relating to interstate transportation of stolen motor vehicles), sections 2314 and 2315 (relating

to interstate transportation of stolen property), … , … , sections 2421–24 (relating to white

slave traffic), … (D) any offense involving fraud connected with a case under title 11 (except a

case under section 157 of this title ), fraud in the sale of securities, or the felonious

manufacture, importation, receiving, concealment, buying, selling, or otherwise dealing in a

controlled substance or listed chemical (as defined in section 102 of the Controlled Substances

Act), punishable under any law of the United States, (E) any act which is indictable under the

Currency and Foreign Transactions Reporting Act, (F) any act which is indictable under the

Immigration and Nationality Act, section 274 (relating to bringing in and harboring certain

aliens), section 277 (relating to aiding or assisting certain aliens to enter the United States), or

section 278 (relating to importation of alien for immoral purpose) if the act indictable under

such section of such Act was committed for the purpose of financial gain, or (G) any act that is

indictable under any provision listed in section 2332b(g)(5)(B);




   Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 4 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 5 of 135



      5.       Marshall and Maguire raised their concerns to Goguen based on

independent legal analyses and other information indicating that Amyntor would

not be able to obtain a U.S. Government facility security clearance because of the

Goguen Sexual Enterprise.

      6.      Goguen’s personal ability to obtain a security clearance had been

compromised by the Goguen Sexual Enterprise.

      7.      The Goguen Sexual Enterprise jeopardized the business and reputation

that Plaintiffs’ had built between 2013-2018.

      8.      After four years of increasingly fruitful investments of their time,

resources, and collaboration with their professional network to build Amyntor,

Plaintiffs were achieving profitability, and sought to buy-out Goguen’s total

investments at four times what he invested as a means to salvage the company they

had been building, which was now being compromised by the Goguen Sexual

Enterprise.

      9.      Despite their offer, Goguen, knowing that Plaintiffs had provided

extensive services and property for Goguen’s benefit, maliciously:

   A. Consistently underfunded Amyntor from 2014-2018 while allowing its

   operations, through the work of Plaintiffs and others, to continue while refusing

   to resolve the security clearance issue arising from the Goguen Sexual Enterprise;



      Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 5 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 6 of 135



   B. dissolved Amyntor in late 2018 without regard to the relationships and

   agreements with third parties that Plaintiffs had entered on behalf of Amyntor

   based on Marshall’s and Maguire’s contacts and reputations;

   C. impugned and defamed Marshall’s and Maguire’s character, integrity and

   credibility through a pattern of lies and deceit before state and federal law

   enforcement officials in furtherance of the Goguen Sexual Enterprise’s purpose

   to destroy anyone who could expose Goguen for his prolific sexual misconduct.

      10.     By orchestrating a corrupt scheme to use his business operations to

commit illegal acts as part of the Goguen Sexual Enterprise, Defendants injured the

business and property of Plaintiffs.

                          II.     JURISDICTION AND VENUE

      11.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §

1331 because this action arises under the laws of the United States, and 18 U.S.C. §

1964(c), because this action alleges violations of the Racketeer Influenced Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1962.

      12.     Venue is proper in this District under 28 U.S.C. § 1391 (a)-(d) because,

inter alia, substantial parts of the events or omissions giving rise to the claim

occurred in the District and/or a substantial part of property that is the subject of

this action is situated in the District and under 18 U.S.C. § 1965 because Goguen



      Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 6 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 7 of 135



and many of the Defendants reside in the District of Montana or in and around

Flathead County, Montana.

                                        III.    PARTIES

      13.     Plaintiff Matthew Marshall (“Marshall”) is an individual residing in

Flathead County in the State of Montana.

      14.     Plaintiff John Maguire (“Maguire”) is an individual residing in

Whitefish, Montana.

      15.     John Maguire is a 23-year veteran of the CIA. He served as a

Clandestine Service Operations Officer and Specialist in Counter Terrorism.

Maguire has been posted to numerous global trouble spots including Beirut, Cairo,

Jordan, Afghanistan, El Salvador, Honduras and Iraq. He assisted in the creation of

the CIA’s Counter Terrorism Center (CTC), first as the Deputy, and then the Chief

of the Counter Terrorism Incident Response Team (IRT).

      16.     Maguire has served in command leadership positions in multiple

Middle Eastern countries, Europe, and in senior command positions at CIA

Headquarters, as a Senior Intelligence Service officer, which included regular contact

with the Principals and Deputies committee, and Presidential access.

      17.     In 1996, Maguire was directed to the Counter Espionage Group and

the Washington FBI Field office for a special assignment. Because of his success in a



      Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 7 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 8 of 135



sensitive Counter-Intelligence operation he was named the Directorate of

Operations Manager of the Year. This achievement resulted in him being named an

instructor at the Clandestine Services Covert Training Facility and then designated

Chief of the Clandestine Operations Training Program.

      18.     On the day after the 2001, 9-11 attacks Maguire was tasked to develop

and lead the Iraq Operations Group (IOG). He first served as Deputy Chief and

then assumed command as the Chief of the IOG. His intelligence collection and

covert action programs supported Operation Iraqi Freedom (OIF). In 2004, Maguire

was assigned as the Chief of Operations and Deputy Chief of Station in Baghdad.

      19.     Following the Iraq assignment, Maguire became the Deputy Chief of

the Clandestine Services Training Base. He managed all operational and

paramilitary training delivered by the CIA to all staff and contract case officers and

operations officers, as well as all JSOC and SOCOM Tier One SOF personnel and

other government agencies. Maguire served in this position until he retired from

active duty with the Agency as a member of the Senior Intelligence Service (SIS) in

September 2005.

      20.     John Maguire has been awarded the Distinguished Intelligence Medal,

Intelligence Medal of Merit, and four Meritorious Unit Citations: Serving in

Northern Iraq in the 90’s; The IOG; Joint Operations in OIF with the United States



      Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 8 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 9 of 135



Marine Corps; and The CTC Incident Response Team. Mr. Maguire currently holds

an active TS/SCI clearance inside JPAS.

      21.     Marshall met Plaintiff Maguire at a restricted U.S. government training

facility in the United States and Maguire supervised Marshall’s training and work for

the U.S. Government in Iraq and Afghanistan.

      22.     Plaintiff Keegan Bonnet (“Bonnet”) is an individual residing in

Flathead County in the State of Montana. Bonnet served as an Executive Assistant

to the CEO, Matthew Marshall, at Amyntor after working for Frontier Builders in

Whitefish, Montana.

      23.      Plaintiff Anthony Aguilar (“Aguilar”) is an individual residing in

Flathead County in the State of Montana. Aguilar has a background in information

technology (“IT”) services and was hired by Amyntor to provide such services.

      24.     Defendant MICHAEL L. GOGUEN (“Goguen”) is an individual

residing in Flathead County in the State of Montana.

      25.      Defendant TRUSTEE OF THE MICHAEL L. GOGUEN TRUST is

believed to be Michael L. Goguen himself and/or other(s) who controlled the

Michael L. Goguen Trust for purposes of the Goguen Sexual Enterprise, which is

believed to have been formed in California when Michael L. Goguen resided there.




      Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 9 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 10 of 135



      26.     Defendant WHITEFISH FRONTIERS, L.L.C. is a Delaware limited

liability company with its principal place of business in Flathead County, Montana.

      27.     Defendant VALLEY OAK, LLC is a Delaware limited liability company

is believed to have its principal place of business in Flathead County, Montana.

      28.     Defendant PROOF RESEARCH, INC. (“PROOF”) is a Delaware

corporation with its principal place of business in Flathead County, Montana.

PROOF is a composite and carbon-fiber barrel rifle company based in Columbia

Falls, Montana of which Goguen is the majority shareholder.

      29.      Defendant CASEY’S MANAGEMENT, LLC is a Montana limited

liability company with its principal place of business in Flathead County, Montana.

      30.     Defendant TWO BEAR SECURITY, LLC is a Montana limited

liability company with its principal place of business in Flathead County, Montana.

      31.     Defendant TWO BEAR AIR 1, LLC, a Montana limited liability

company, registered in Montana on June 24, 2013, with its principal place of

business in Flathead County, Montana.

      32.     Defendant TWO BEAR AIR RESCUE FOUNDATION, a Delaware

non-profit corporation registered to do business in Montana on October 5, 2016,

with its principal place of business in Flathead County, Montana.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 10 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 11 of 135



      33.     Defendant CRYSTAL SLOPESIDE, LLC, is a Montana Limited

Liability Company with its principal place of business in Flathead County, Montana.

      34.     Defendant Crystal Slopeside, LLC is believed to be owned by the

Michael L. Goguen Trust and managed by the Defendant Trustee of the Michael L.

Goguen Trust.

      35.     Defendant Crystal Slopeside, LLC owns two residential condominiums

located in Whitefish, Montana which are used by Goguen to have extra-marital

sexual encounters with numerous women, including married women, strippers, and

prostitutes, among others as part of the Goguen Sexual Enterprise.

      36.     Defendant KAREN VALLADAO (“Valladao”) is a partner with

Defendant FRANK, RIMERMAN + CO. LLP in their firm’s Tax Practice, working

primarily out of their Palo Alto office.

      37.     Valladao is Goguen’s personal and business accountant, providing tax

and financial accounting services to Goguen and his many businesses.

      38.     Defendant FRANK, RIMERMAN + CO. LLP (“Frank Rimerman”), a

California certified public accounting firm and a member of the global network of

Baker Tilly International Ltd.

      39.     Frank Rimerman has acted in furtherance of the Goguen Sexual

Enterprise by overseeing and assisting Valladao and other agents or employees of



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 11 of 135
          Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 12 of 135



Frank Rimerman with respect to the Goguen transactions that comprise the Goguen

Sexual Enterprise.

         40.     SHANE ERICKSON (“Erickson”) was a City of Whitefish, Montana

Police Detective who was tasked with investigating the alleged criminal aggravated

sexual assault of a PAM DOE 2 by Goguen.

         41.     Mr. Erickson was forced to resign from his position as a Police

Detective with the Whitefish Police Department for failing to investigate the alleged

conduct by Goguen and improperly accepting gifts and other compensation from

Defendant Goguen while employed with the Whitefish Police Department.

         42.      DOE Defendants 1-100 are comprised of currently unknown

individuals or entities who, with reckless or negligent indifference to the business

and property of Plaintiffs, conspired or participated in the racketeering scheme

orchestrated by Defendants (collectively “Defendants”) in the predicate acts alleged

herein.

         43.     Any reference below to any of the above-named Defendants also refers

to DOE Defendants 1-100.

                         IV.     FACTS COMMON TO ALL CLAIMS

A.       Marshall’s Employment Background


2
    For privacy, the actual name of PAM DOE has been redacted from this Complaint.


        Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 12 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 13 of 135



      44.     Marshall is a highly trained former Marine with specialized skills and

extensive knowledge in Anti-Terrorism/Counter-Terrorism operations, overseas and

domestic personal security operations, and operating in austere and non-permissive

environments.

      45.     Marshall has served in various senior leadership roles for the U.S. State

Department Diplomatic Security Service, High Threat Protection Program as Team

Leader, Deputy Detail Leader, Detail Leader for specialty teams, and as the Senior

Lead Instructor for the High Threat Protection Program.

      46.      Marshall served in multiple roles for the U.S. government in domestic

and overseas roles and duty assignments where he was introduced to numerous high-

level government contacts and gained valuable insight into the resources needed to

plan and implement missions to protect persons and property.

      47.     At the time Marshall and Goguen met, Marshall worked on contract

for the United States Department of State (the “State Department”) as the in-

country Team Leader for the Global Ani-Terrorism Assistance Program in Mexico

City, Mexico. Marshall also served in this leadership role in Amman, Jordan;

Bogota, Colombia; and Erbil, Iraq.

B.    Marshall’s Introduction to Goguen




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 13 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 14 of 135



      48.      Goguen is a former partner of Silicon Valley, California venture

capital firm Sequoia Capital, where he worked to fund cybersecurity and networking

companies, taking many public during his tenure at Sequoia.

      49.      In or around early 2012, while working in the Global Anti-Terrorism

Assistance Program in Mexico City with the State Department, Marshall was

introduced to Goguen by an acquaintance, actor Huntley Ritter, for the purpose of

Marshall providing a comprehensive threat assessment for Goguen.

      50.     In November of 2012, the CEO of Proof Research, Inc., Pat Rainey

(“Rainey”), and Goguen, requested Marshall come to the next Shot Show event in

January of 2013, a shooting, hunting and outdoor trade show in Las Vegas.

      51.      Rainey asked Marshall to provide his professional assessment on the

quality of PROOF’s rifles and carbon fiber barrels based on Marshall’s extensive

firearms knowledge, during a private press event hosted by PROOF executives at an

indoor facility known as “The Range 702” on the Las Vegas Strip.

      52.      During this visit to Shot Show in 2013, Marshall was personally

introduced to Defendant Michael L. Goguen by Ritter for the first time.

      53.     Ritter set up an early morning coffee meeting that was scheduled for 30

minutes with Goguen. This coffee meeting lasted a couple of hours and ended with

Goguen inviting Marshall out for dinner and drinks later that evening.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 14 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 15 of 135



C.    Goguen’s Offer of Employment to Marshall

      54.      Marshall met Goguen for drinks, per Goguen’s request, at the

Spearmint Rhino, a well-known and exclusive Las Vegas topless strip club, where

Goguen has been referred to as the “mayor.”

      55.     While having a drink at the Spearmint Rhino, Marshall and Goguen

further discussed Goguen’s desire to have Marshall travel to Whitefish, Montana

and provide a comprehensive threat assessment for Goguen.

      56.      During this conversation, Goguen retrieved a large roll of cash from

his sock wrapped in a rubber band. Goguen then provided Marshall with $5,000 in

cash, telling Marshall to spend it on lap dances, drinks, and to otherwise have fun at

Spearmint Rhino, on the condition that any unused funds be returned to him at the

end of the evening. Marshall obliged, not wanting to offend his generous yet

unusual patron.

      57.      After giving Marshall the $5,000 in cash, Goguen was then escorted

away by a bevy of exotic dancers that had been waiting on Goguen, not to be seen by

Marshall until several hours later.

      58.      As Marshall waited for Goguen to return, not being much of a drinker,

Marshall spent a few hundred dollars on drinks, at approximately $50 each, and sat

and waited at a small table.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 15 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 16 of 135



      59.     Upon Goguen’s return from a private room located in the rear of the

strip club, Marshall thanked Goguen as they were escorted out a back exit by the

club manager and put into a private vehicle that Goguen had waiting for them.

      60.     While in the vehicle driving back to Marshall’s hotel room, Marshall

returned approximately $4,500 of Goguen’s $5,000 in cash provided earlier.

Goguen seemed surprised that Marshall returned the cash, stating in effect, “I’ve

done this numerous times and no one has ever returned the cash.”

      61.      After departing from Las Vegas, Marshall and Goguen emailed and

texted each other throughout January of 2013. During this correspondence, Goguen

solicited Marshall to leave his U.S. Department of State job and work for him in

Whitefish, Montana through Goguen’s company, Defendant Two Bear Security,

LLC, as the CEO, at a salary of $195,000 per year.

      62.     Goguen further enticed Marshall with promises that included platinum

level health insurance for Marshall and his family, a vehicle of her choosing for

Marshall’s wife, a vehicle of Marshall’s choosing for himself, a yearly vacation for

Marshall and his family fully paid for by Goguen, employment and performance

bonuses, paid gym membership for Marshall and his family, a retirement program,

and other perks to come work for him at Two Bear Security.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 16 of 135
         Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 17 of 135



         63.     The initial employment offer consisted of Marshall providing Goguen

with a comprehensive threat assessment, making recommendations on how to

increase his physical and personal security, evaluating current security personnel

working for Two Bear Security, LLC, and doing a vulnerability assessment on a

massive, 31,000 square foot fortified bunker project that was in the initial design

and construction phase.

         64.      Additionally, once on board, to discuss Marshall and Goguen

partnering to form a new defense, security, and cyber-security company (“NewCo”)

which Marshall would manage as Chief Executive Officer and Goguen would fund

until revenue was sufficient to sustain the business in a reasonable period of years.

         65.      In February of 2013, Goguen invited Marshall to visit him in

Whitefish, Montana. Marshall accepted and visited Goguen in Montana for several

days.

         66.     During this visit, Goguen gave Marshall a “grand tour of his kingdom”

and encouraged Marshall to provide security work for him through Two Bear

Security and again offered to help launch NewCo based on Marshall’s experience

and network, and Goguen’s funding.

         67.      Marshall informed Goguen during this visit that Goguen’s

employment proposal for Marshall to work with a starting salary of $195,000 was



        Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 17 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 18 of 135



generous but he had responsibilities in Mexico City working on the Global Anti-

Terrorism Assistance Program as the in-country Team Leader where Marshall earned

approximately $18,000 a month, inclusive of per diem, travel, and other incentives,

while in Mexico working on the Global Anti-Terrorism Assistance Program.

      68.       Marshall told Goguen that he would think about Goguen’s offer,

speak to his wife, and get back to him regarding the Two Bear Security employment

and offer to start NewCo.

      69.       At the conclusion of his trip, Marshall travelled back to Mexico City,

Mexico from Montana and thereafter discussed Goguen’s employment offer with his

wife, Heather Marshall. They decided to visit Montana together so that Heather

could get acquainted with Whitefish and explore the school system for their 10-year-

old daughter.

      70.       On or about the last week of February or the first week of March of

2013, Marshall and his wife visited Whitefish, Montana. During this trip, Marshall

agreed to accept Goguen’s offer of employment with Two Bear Security and future

partnership in NewCo.

      71.       Marshall returned to Mexico City to resign from his position with the

Unites States Department of State GATA Program, do a handover of his position,

and to collect his personal belongings.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 18 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 19 of 135



D.    Marshall’s Initial Employment with Goguen

      72.      On or about March 15, 2013, Marshall returned to Whitefish,

Montana to perform Goguen’s threat assessment and to begin the process of

forming Newco.

      73.      Marshall initially stayed at the three-bedroom suite located in the main

house of Goguen’s residence located in Whitefish, Montana.

      74.      Goguen resides on 3,200 acres outside of Whitefish containing an

approximate 75,000 sq. ft. main house, an additional 25,000 sq. ft. underground

bunker equipped with several Andair AG nuclear blast doors and accommodations

for twenty to twenty-five people for up to a year. There is also a 10,000 sq. ft. lake

house, and three other houses located on Goguen’s property used for family and

employee housing.

      75.      When Marshall began working for Goguen, Goguen employed around

thirty to thirty-five people at his residence, including chefs, nannies, house keepers,

and security personnel, house manager, plus a couple hundred vendors and

contractors who routinely worked on the property due to the numerous

construction projects going on each day.

      76.      Goguen also owned a dozen or more pieces of real property in and

around Flathead County, Montana that were used and maintained by various



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 19 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 20 of 135



employees, vendors, and contractors. These properties were typically used for

housing employees of Goguen’s multiple businesses.

       77.     However, some of Goguen’s properties were also used as “safe houses”

for Goguen to have extra-marital sexual encounters with numerous women,

including married women, strippers, and prostitutes, among others, some of whom

Goguen trafficked to Montana via his personal $42 million private jet or other

contracted private jet service companies (such occurrences contributing to and

partially comprising the Goguen Sexual Enterprise).

       78.     Generally, when Marshall arrived in March of 2013, Goguen had

extensive business dealings outside of Montana, resulting in Goguen being in

California or elsewhere on business during the week and typically only in Montana

on the weekends.

       79.     From the beginning of their relationship, Goguen expressed his

intention for Marshall to be his “right-hand man” and introduced Marshall to many

people by that title.

       80.     Part of Marshall’s compensation package included an agreement by

Goguen to purchase and provide physical security upgrades and other renovations

for a home where Marshall and his family would live, on the condition that if




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 20 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 21 of 135



Marshall stayed as an employee of Goguen for longer than three-years, Goguen

would transfer title of the home to Marshall.

      81.      Based on this agreement, Goguen and Marshall immediately began

looking for a house for Goguen to purchase for Marshall’s family.

      82.      Goguen also promised Marshall a $200,000 signing bonus to cover his

moving expenses, to purchase a new vehicle for both Marshall and his wife, to pay

for a breast augmentation for Marshall’s wife, a vacation for Marshall’s family with a

$40,000 budget, and to cover the earnest money down payment and some of the

renovation expenses to be incurred at the home Goguen was to purchase for

Marshall’s family.

      83.      The $200,000 signing bonus was received on March 18, 2013 by wire

from the Michael L. Goguen Trust into Marshall’s Old National Bank checking

account.

      84.      Concerned with the potential tax liability arising from the $200,000

initial signing bonus, Marshall inquired with Karen Valladao, Goguen’s personal

and business accountant, who assured Marshall that the total payment would be

increased to offset any tax liability, with such payments to be reflected on Marshall’s

tax disclosure forms issued by Goguen’s accountants at Defendant FRANK,

RIMERMAN + CO. LLP.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 21 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 22 of 135



      85.      Marshall began looking for the home Goguen would purchase for him

when he moved to Montana in March of 2013. Goguen eventually found a property

located at 151 Missy Lane, Whitefish, Montana, which Goguen agreed to purchase.

      86.      On or around April 19, 2013, Goguen, through the Crystal Tamarack

Trust, closed on 151 Missy Lane, Whitefish, Montana, which was purchased as a

residence for Marshall and his family for $2,150,000.

      87.      Over the next few years, Marshall significantly renovated and improved

the 151 Missy Lane property using personal funds that were later reimbursed by

Goguen.

      88.     Upon arriving in Montana, Marshall immediately began familiarizing

himself with the inner workings of Goguen’s life, including the operation of his

home, personal and business activities, travel, businesses, employees, vendors,

contractors, information technology, security systems, background checks, etc.

      89.      As part of the threat assessment, Marshall initially had background

checks conducted on Goguen’s employees who had the most unrestricted access to

Goguen and his immediate family. The next phase was vetting the vendors, and

contractors who had unfettered access to the Property. This process was extensive in

nature and required significant man hours. The final product presented to Goguen

was massive in scope and included all of the aforementioned employees, their



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 22 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 23 of 135



personnel files, and identification pictures of everyone who had access to Goguen

and his family.

      90.     It took approximately six months for Marshall to familiarize himself

with Goguen’s personal and family life, household operations, business operations,

and to run thorough background checks on all personnel working for Goguen or

persons who routinely visited the Property.

      91.      Marshall soon learned that Goguen’s household operations and

security in general had a number of weak points that needed to be remedied.

      92.     There were two particular employees that had full access to Goguen

and his family that required immediate intervention due to security concerns.

      93.     One of these employees lived full-time on Goguen’s property and not

only had full access to Goguen, his family, and his main residence, but also flew

Goguen and his family around in a Goguen owned multi-million-dollar helicopter

that was stored in a hangar on the Property.

      94.     This employee displayed a cavalier and reckless attitude and was often

complained about by other Goguen staff employees. When Marshall conducted a

thorough background check on this employee, it was determined he had

embellished much of his experience. Marshall went to Goguen and gave him the




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 23 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 24 of 135



details on the background investigation and Goguen agreed to immediately

terminate the employee.

      95.     Another example was one of Goguen’s security employees, who was a

former police officer. This individual was making several inappropriate comments to

Goguen’s oldest female children and to a couple of family members who were

visiting the property.

      96.     Marshall inquired with Goguen if he had conducted a background

check on said employee and Goguen indicated that he believed the property

manager had done so.

      97.     After confirming this had in fact been done by the property manager,

Marshall initiated a more in-depth background investigation and learned there was a

past history of sexual deviance and lewd and lascivious behavior at the security

employee’s prior employment.

      98.     Marshall informed Goguen of this and recommended terminating the

employee immediately.

      99.     Goguen was very hesitant to allow Marshall to terminate the employee.

      100. When Marshall questioned Goguen as to why, he stated that the

employee had been around for several years and, “knew too much about Goguen”.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 24 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 25 of 135



      101. When pressed by Marshall, Goguen agreed to let Marshall “retire” the

employee and pay him a healthy severance to include platinum health insurance

benefits solely contingent on the employee agreeing to sign a non-disclosure and

non-disparagement agreement prepared by Goguen’s personal attorneys.

      102. Goguen agreed to let Marshall “retire” this particular security employee

and the subsequent severance was intended by Goguen to further the Goguen

Sexual Enterprise by bribing and tampering with a witness who has knowledge and

information relating to the Goguen Sexual Enterprise.

      103. In a short period of time, Marshall had made many changes to

Goguen’s household security and business operations, including but not limited to

firing a number of employees, hiring highly qualified security personnel, hardening

access points to the Property, and improving security hardware and

communications, all of which significantly improved Goguen’s security.

E.    Unexpected Additional Responsibilities

      104.     Due to Marshall’s initial success improving Goguen’s security, Goguen

began tasking Marshall with an ever-increasing amount of responsibility over other

matters that went beyond the scope of what Marshall had initially agreed.

      105.     Before long, Marshall was tasked with ensuring that each of Goguen’s

businesses and Goguen’s household ran smoothly, including overseeing and



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 25 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 26 of 135



assisting in the management of Goguen’s extensive real estate holdings in Montana,

Goguen’s staff, employees, vendors, and contractors, and a number of Goguen’s

businesses.

      106. Marshall was appointed by Goguen:

          a) As Vice President of Casey’s Management, LLC, which operated

              Casey’s Bar in Whitefish;

          b) As Trustee to the Michael L. Goguen Trust;

          c) As Managing Member, Amyntas Ventures, LLC;

          d) As Vice President and appointed agent of Crystal Slopeside, LLC;

          e) As Vice President of Two Bear Services Group, LLC;

          f) As Project Manager of NUH Strategically and Fortified Environments

              bunker project;

          g) As Trustee of Old Towne Unit 250 Land Trust;

          h) As Trustee of Old Towne Land Trust;

          i) As Trustee of Agema Property Trust;

          j) As Board Member, Chairman of the Board, and later acting interim

              Chief Executive Officer of PROOF Research, Inc.;

          k) As Board Member of Defiance Machine;




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 26 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 27 of 135



          l) And to manage Goguen’s extensive real estate holdings in and around

              Flathead County.

      107. Marshall’s influence over Casey’s Management, LLC, PROOF

Research, Inc., Defiance Machine, and Goguen’s many other businesses resulted in

much needed reform, helping to turn these businesses into more secure and

successful enterprises.

      108.     Marshall was not compensated for the work he performed for Goguen

and these other entities.

      109.     By 2014, Marshall was spending the majority of his time managing

Goguen related businesses and properties in the State of Montana, including

Goguen’s household security.

      110.     At times, Marshall was working 80 hours per week managing Goguen’s

affairs, with the majority of duties falling outside the scope of Marshall’s intended

work scope at Two Bear Security or building Amyntor.

      111.     During the time that he provided services to Goguen, Marshall had

full visibility of expenditures by Goguen around Montana and his entities in

Flathead County, totaling approximately $5,000,000 per month.

F.    Marshall’s Payment of Goguen’s Expenses and Reimbursements




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 27 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 28 of 135



      112.     Maintaining Goguen’s extensive real estate holdings in Montana was a

challenging task, requiring the coordination and arrangement of payment for

plumbers, electricians, cleaners, landscapers, contractors, interior designers, and

other vendors who were providing services to Goguen’s properties and businesses.

      113.     The majority of the time, Marshall was unable to reach Goguen to

arrange advance payment for services performed in relation to the maintenance of

Goguen’s real estate holdings, resulting in Marshall often using personal funds to

cover Goguen’s expenses.

      114.     Marshall would seek reimbursement of funds from Goguen by

requesting them from Goguen’s personal and business accountant, Defendant

Karen Valladao (“Valladao”), of accounting firm FRANK, RIMERMAN + CO. LLP.

      115.     At times, Marshall’s covering of Goguen’s expenses would exceed

$100,000 or more before reimbursement from Goguen was received.

      116. Goguen would reimburse Marshall by wiring cash to Marshall’s

personal checking account or by having Valladao cut checks from the Goguen Trust.

      117.     Many times, Goguen’s wires would be comprised partially of

reimbursements for funds already paid by Marshall from his personal account and

additional funds to cover expected future expenses not yet incurred.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 28 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 29 of 135



      118.     These reimbursements and funds for future expenses were typically

discussed initially by Marshall and Valladao, and then approved by Goguen, who

would personally wire the funds into Marshall’s account.

      119.     The arrangement was not ideal for Marshall because Marshall was

uncertain how Valladao would account for such payments, but it was the way that

Goguen preferred.

      120. Marshall and Goguen agreed that Marshall could spend up to

$1,000,000 at any given time to manage Goguen’s entities before having a budget

discussion.

      121. Marshall again expressed his concern to Goguen and Valladao of the

potential tax implications for these wires.

      122. Valladao and Goguen again confirmed to Marshall that these payments

would be properly accounted for to prevent Marshall from incurring any tax

consequences therefrom.

      123. Goguen informed Marshall it was best to have him pay the property

expenses, especially any expenses that were solely for Goguen’s safe houses”, out of

his personal account to avoid his then wife Jordana from discovering that Goguen

owned a number of properties that he used extensively for extramarital affairs

because Jordana had visibility over Goguen’s accounts at that time.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 29 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 30 of 135



      124.     In addition to the real property expenses, at Goguen’s direction,

Marshall was being asked to purchase, out of his personal accounts, vehicles, jewelry,

and providing cash and other items for Goguen’s mistresses and for hush-money

payoffs to Goguen’s acquaintances and employees who had “learned too much”

about the Goguen Sexual Enterprise.

G.    Formation and Operation of Amyntor Group

      125.     By the Fall of 2013, Marshall started developing the branding and the

process of forming Newco, which Marshall decided to call Amyntor Group, LLC

(“Amyntor”).

      126. On October 24, 2013, Amyntor was formed in the state of Delaware.

      127.     Goguen and Marshall’s plan was for Amyntor to be a defense, security,

and cyber security company that would seek contracts with corporate and

government clients, including the U.S. Government.

      128.     Marshall’s background in intelligence work and for the State

Department’s Global Anti-Terrorism Assistance Program (“GATA”) and Advisory

Task Force, and the Diplomatic Security Service High Threat Protection Program for

the U.S. State Department, created a unique opportunity for Amyntor.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 30 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 31 of 135



      129.     GATA assists foreign partners to develop the capability for

antiterrorism planning and coordination in support of U.S. antiterrorism and

counterterrorism objectives.

      130.     Marshall’s work in this sphere gave him insight into contemporary

government objectives that would be seeking third party contracting from companies

such as Amyntor.

      131.     Goguen indicated to Marshall that he understood that Amyntor would

not be making a net profit immediately because of the associated costs with the

ramp-up of personnel, infrastructure and logistics buildout, equipment and

experience needed for Amyntor to bid on larger security contracts.

      132.     Goguen expressed to Marshall that he was not concerned if Amyntor

did not reach immediate profitability, which gave Marshall the confidence that

Goguen was willing and able to fund Amyntor while Marshall and the other

Plaintiffs pursued higher value and longer-term security contracts.

      133.     By the end of 2013 and early 2014, Marshall began the process of

building Amyntor, including but not limited to hiring employees, purchasing

computers, communications equipment, tactical hardware, setting up secure

communications and information technology systems, securing contacts within the




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 31 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 32 of 135



U.S. government, reaching out to corporate contacts, vetted foreign nationals, and

elsewhere for the purpose of obtaining defense and security contracts for Amyntor.

      134.     Goguen’s initial investment in Amyntor was a $1.1M wire transfer to

remodel, paint, and set up the Amyntor office in Whitefish; purchase equipment,

computers, servers, hardware, office furniture, etc., hire personnel, and to otherwise

establish the company.

      135.     Marshall’s first hire was Shawn Lewis (“Lewis”), who was hired as

President of Amyntor to establish and initiate required corporate registrations,

identify, procure and manage U.S. government contracts that were available for

open bid and other U.S. government contracts that did not require security

clearances.

      136.     Lewis landed some Department of Defense and private sector contracts

within a short time of being hired. Though these contracts, some up to $100,000,

were not considered high value contracts, they provided good exposure to support

past performance metrics required for obtaining U.S. government contracts moving

forward.

      137. In Mid-2014, Marshall also hired John Maguire (“Maguire”) who

worked for the Clandestine Services branch of the Central Intelligence Agency




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 32 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 33 of 135



(“CIA”) from 1982 to 2005 in the Middle East, Africa, South Asia, and Central

America.

      138. Maguire was hired as Amyntor’s Vice President of Special Programs

working on CIA, Department of Defense, and other sensitive programs’ contracts.

      139. It was around this time that Marshall had conversations regarding

setting up a private jet service account for Amyntor with NetJets, to have the

capability of flying personnel to and from time sensitive meetings and to fly

Amyntor VIPs to Whitefish for secure meetings.

      140.     Marshall suggested Goguen set up the NetJets contract as an Amyntor

account and that Goguen capitalize Amyntor for the amount of the NetJets contract.

      141.     On information and belief, the NetJets buy in was approximately

$2,000,000 or more, plus an annual subscription and per flight charges.

      142.     Instead of capitalizing Amyntor for this expense, Goguen decided to

use Whitefish Frontiers, LLC to pay for the NetJets buy-in and gave Marshall

account authorization to approve flights on the account.

      143. By the end of 2014, having identified a number of viable contracts,

Amyntor was showing early signs of success requiring Marshall to jump into an

expansion of personnel to fill critical needs positions to prepare the company for

growth and to meet the requirements to qualify for U.S. Government contracts.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 33 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 34 of 135



      144. At Goguen’s direction, Marshall personally paid for gifts, such as Rolex

and Panerai watches, and other expenses such as vacations, for these employees, and

understood that Goguen would reimburse him for such expenses based on their

previous dealings.

      145. Goguen did not reimburse Marshall for many of his out-of-pocket

expenditures.

      146. By the end of 2014, Amyntor’s Iraq office had been set up due to

Maguire’s and Marshall’s U.S. Government and Middle East contacts.

      147. Amyntor’s Mexico City Office was set up in mid-2015, primarily due to

Marshall’s connections with the Global Anti-terrorism Assistance and Advisory Task

Force (“GATA”).

      148. Amyntor was working with the Mexican government, due to Amyntor

having hired Jaime Lopez, a former high-level Mexican government official.

      149. Christina Rieder, a former Director at Price Waterhouse Coopers,

Mexico, and Lopez’s wife, ran the Mexico City Office.

      150. Lopez was able to secure three contracts from the Mexican government

with a combined value of $2,500,000. Considering Amyntor’s Mexico City office

had a modest annual overhead cost, these contracts were welcomed by Marshall.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 34 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 35 of 135



      151. By this time, Amyntor was asked to bid on a number of contracts,

including intelligence, logistics, security, and helicopter support domestically and

abroad.

      152. Amyntor set up a liaison office in Fairfax, Virginia in June of 2015 for

the purpose of securing State Department contracts.

      153. Amyntor hired Tom Williams and Dale E. “Chip” McElhattan, who

both previously worked for the U.S. State Department, to run the Virginia office.

      154. The Virginia office, through Tom Williams, was able to secure a

number of sensitive contracts through government subcontractors, and through

McElhattan, secure a number of contract opportunities from the State Department.

      155. In 2016, Marshall set up an Amyntor office in Texas where Amyntor

had secured certain corporate and high net worth security contracts.

      156. Marshall transferred Shawn Lewis to head the Texas office.

      157. In late 2016, Maguire received information from a high-level

government official informing him that the Trump administration was looking for

private defense contractors to provide intelligence services to the CIA on a few

projects.

      158. Maguire and Marshall prepared proposals for three separate projects to

present to the Director of Central Intelligence (“DCI”), based on information



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 35 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 36 of 135



provided by the late Duane “Dewey” Clarridge, a retired CIA Senior Operations

Officer, and others.

       159. The DCI knew the administration was looking for the projects

Amyntor was proposing and agreed to meet Amyntor personnel in the Fall of 2017.

       160. Maguire and Charlie Seidel helped present the three proposals at the

Fall of 2017 meeting to the DCI.

       161. Impressed with Amyntor’s proposals, the DCI wrote a handwritten

note authorizing the contracting officer to prepare budget numbers for the projects

to start the process of getting the programs running.

       162. An unnamed person made a copy of the DCI’s handwritten note,

which eventually landed in the hands of Pulitzer Prize winning author Aram Roston,

who at the time worked for BuzzFeed as a national security reporter.

       163. Roston wrote an article about Amyntor and its proposals to the CIA

which was released on November 30, 2017, entitled “The Trump Administration is

Mulling a Pitch for a Private ‘Rendition’ and Spy Network.”

       164. Roston’s article frustrated the immediate ability of Amyntor to secure

the three projects that it had proposed to the DCI in the Fall of 2017.

       165. Fortunately, Amyntor still had other ongoing contracts, including

security work for a corporate client in Mexico City and computer hardening and



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 36 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 37 of 135



threat assessment for Mexico’s national tax administration, the Servicio de

Administracion Tributara (“SAT”).

      166. Roston’s article brought international attention to Amyntor.

      167. Roston spoke with Goguen about his involvement in Amyntor, which

he supposedly downplayed as an “early investor” and pressured Roston to write a

favorable article about him in the Baptiste affair, which Roston declined.

      168. Amyntor also had personal security contracts for corporate executives

worth approximately $50,000 a month per assignment.

      169. Amyntor was starting to pull in significant revenue and had deposited

over $2,500,000 in its bank account by 2017.

      170. Upon being informed that Amyntor was securing multiple contracts

throughout the world that would bring in substantial revenue, Goguen expressed his

excitement to Marshall that his funding of Amyntor would soon not be necessary.

H.    The Goguen Sexual Enterprise Frustrates Plaintiffs’ Business

      171. Unbeknownst to Marshall, Goguen had started to execute a plan to

ruin Amyntor and Marshall due to Marshall’s refusal to use Amyntor resources to

hack into social media, email accounts and computers of Goguen’s enemies, and to

perform other illegal acts for Goguen in furtherance of the Goguen Sexual

Enterprise.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 37 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 38 of 135



      172. By January of 2018, Goguen began to communicate significantly less

frequently with Marshall, failing to respond to messages, emails, phone calls, etc.

from Marshall.

      173. Marshall, concerned with Goguen’s behavior, paired back Amyntor’s

overhead to be as efficient as possible, closing the offices in Texas, Iraq, Virginia,

and Mexico City.

      174. Had Marshall known that Goguen was going to cease funding Amyntor

the way he did, Marshall would have focused Amyntor’s efforts on the lucrative

personal security contracts and likely survived Goguen’s refusal to fund the

company.

      175. Though the fallout of the Roston article and others about Amyntor had

initially been difficult, Amyntor was still having positive communications with the

DCI regarding the implementation of the projects that Amyntor had proposed to

him in the Fall of 2017.

      176. Marshall continued to be confident about the prospects of these

contracts working out, so despite the silence from Goguen, he spent approximately

$300,000 of personal funds from his investment account to continue to pay

Amyntor employee payroll and employment benefits outside of the Amyntor bank

accounts to which Goguen still had access.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 38 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 39 of 135



      177. Amyntor received continued assurances from high level government

officials that if they could keep Amyntor afloat they would get the contract for one

of the proposals presented to the DCI.

      178. By the Spring of 2018, Marshall was preparing to apply for a Facility

Clearance (“FCL”) for Amyntor from the U.S. Defense Security Services (“DSS”),

now known as the Defense Counterintelligence and Security Agency, so that

Amyntor could begin bidding on Secret and Top-Secret U.S. government contracts.

      179. There were also a number of other government contracts pending

which, to be approved, required Amyntor to obtain an FCL.

      180. During the application process for Amyntor’s FCL, Marshall was

informed that because of Goguen’s ownership interest in Amyntor, it was highly

unlikely that the DSS would grant Amyntor an FCL.

      181. Marshall immediately contacted a longtime attorney advisor, who is “of

counsel” with a prominent law firm in the Washington D.C. area specializing in

DSS FCL, requesting their opinion on the likelihood of Amyntor receiving an FCL

from DSS.

      182. Marshall obtained an opinion from this law firm on the likelihood of

whether Amyntor would be approved for an FCL from the DSS.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 39 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 40 of 135



      183. The law firm’s opinions were consistent with what Marshall and his

attorney advisor had already suspected, that there was likely no chance the DSS

would issue Amyntor an FCL with Michael L. Goguen as a principal.

      184. On the brink of Amyntor potentially obtaining hundreds of millions of

dollars from the CIA contracts, Marshall and Maguire tried to figure out how to

detach Goguen from Amyntor to obtain an FCL and not jeopardize the contracting

business Plaintiffs had built.

      185. Their plan was to approach Goguen and offer to buy him out of

Amyntor for $40,000,000, a large return on Goguen’s investment in Amyntor.

      186. In late June or early July of 2018, Marshall met with Goguen and

informed him, based on the legal opinions he had obtained, that the pending U.S.

Government defense and intelligence contracts would not be approved because the

DSS would never approve Amyntor’s FCL in light of Goguen’s sexual proclivities

and the public information available on Goguen, including the Amber Baptiste

lawsuit.

      187. Marshall then offered to purchase Goguen’s interest in Amyntor for

$40,000,000 as a solution to the FCL problem posed by Goguen’s personal inability

to obtain a security clearance because of his participation in the Goguen Sexual

Enterprise.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 40 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 41 of 135



      188. Goguen responded to this offer by storming out of the room and

refusing to continue the conversation with Marshall.

      189. After Goguen refused the offer, in July of 2018, Marshall requested

written legal memorandums from this law firm on the likelihood of Amyntor

obtaining an FCL from the DSS.

      190. Marshall received two legal memorandums on July 26, 2018, entitled

“Facility Clearance Process” and “Facility Clearance Process Part II – Majority

Owner-Specific.”

      191. The legal memorandums provided:

            i.    To obtain an FCL, in addition to other requirements, all Key
                  Management Personnel (“KMP”) of the government
                  contractor FCL applicant, must be eligible for a personnel
                  security clearance (“PCL”). As the majority owner of Amyntor,
                  Goguen would have been required to obtain a PCL at the
                  clearance level of the Company’s FCL on the basis that
                  majority owners typically have the ability to bind the company,
                  or overrule managers in key decisions, and thus exercise
                  “control” as to its classified contracts. Essentially, the granting
                  of an FCL would be dependent on the granting of PCLs to the
                  required KMPs, such as Goguen and Marshall.
           ii.    The PCL application process involves the Office of Personnel
                  Management performing an extensive background
                  investigation of the PCL applicant, “focusing on thirteen areas;
                  (i) allegiance to the U.S.; (ii) foreign influence; (iii) foreign
                  preference; (iv) sexual behavior; (v) personal conduct; (vi)
                  financial considerations; (vii) alcohol consumption; (viii) drug
                  involvement; (ix) possible emotional, mental, and personal

     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 41 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 42 of 135



                  disorders; (x) criminal conduct; (xi) security violations; (xii)
                  outside activities; and (xiii) misuse of information technology
                  systems.”

       192. Based on the above criteria, the conclusion of the legal advice Marshall

obtained regarding Goguen’s PCL application was that, based on the information

publicly available about Goguen, including the $40,000,000 Amber Baptiste lawsuit

and the $10,000,000 hush payment Goguen made to her, the OPM will likely

conclude that Goguen may be susceptible to exploitation, coercion, or duress and

that, as a result, DSS will likely reject Goguen’s PCL application, thus jeopardizing

Amyntor’s FCL application. At a minimum, the complexity of Goguen’s PCL

application would likely cause a material delay in an already lengthy FCL application

process.

       193. Marshall made multiple unsuccessful attempts to arrange to meet with

Goguen to personally give him the legal memorandums and to discuss his offer

further. Failing in these efforts, Marshall emailed them to Goguen and Goguen’s

attorney.

       194. Marshall continued to reduce overhead costs, such as not renewing the

Virginia office lease.

       195. Amyntor still had a number of revenue earning contracts on the books

and many other valuable domestic and foreign agreements under negotiation.


     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 42 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 43 of 135



      196. On September 6, 2018, Goguen sent out the Blanket Dissolution

notice, abruptly pulling out of Amyntor out of fear that the Goguen Sexual

Enterprise was again at risk of being exposed by persons who “knew too much”

about Goguen’s lurid affairs.

      197. Thereafter, Goguen worked to undermine and conceal the past illicit

conduct and racketeering activities that he and his associates had engaged in to the

detriment of Plaintiffs’ business and property.

I.    Marshall’s equity involvement in PROOF Research

      198. Goguen appointed Plaintiff Marshall as a Board Member in late 2013

to PROOF Research, then in March of 2015 he was appointed as Chairman of the

Board.

      199. While Marshall was Chairman of the Board, due to circumstances that

put PROOF at risk of massive lawsuits due to the behavior of PROOF’s CEO,

Marshall advised Goguen that there needed to be an immediate and dramatic

intervention by Marshall to salvage the company.

      200. As the majority owner, Goguen authorized Marshall to do whatever was

necessary. With Goguen’s full support, Marshall began terminating several PROOF

executives starting with the CEO.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 43 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 44 of 135



      201. As a stop gap measure, Marshall was appointed interim CEO of

PROOF to facilitate a more efficient process of conducting terminations, offering

severance packages, and facilitating the eventual transfer of authority to the

incoming CEO who would manage the company with Marshall’s assistance and

support.

      202. This entire process took several months and was an enormous

undertaking that consumed a significant amount of Marshall’s time away from his

primary role as the CEO of Amyntor Group.

      203. When the Goguen Sexual Enterprise was at risk of exposure by

Marshall and the other Plaintiffs, Goguen retaliated against Marshall by having him

removed from the Board of PROOF.

      204. In the above-described officer and board roles, Marshall was provided

equity ownership in the company.

      205. Marshall never received any monetary compensation for his efforts on

behalf of PROOF Research, Inc.

      206. On August 15, 2018, Goguen removed Marshall from his role in

PROOF Research Inc. out of fear that the Goguen Sexual Enterprise was again at

risk of being exposed by persons who “knew too much” about Goguen’s lurid affairs.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 44 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 45 of 135



       207. Plaintiff Marshall suffered harm when Goguen retaliated against him

by removing him from PROOF Research without justly compensating him for the

services he provided and/or the equity he supposedly received.

                               V.      CAUSES OF ACTION

                                  Claim One
                       VIOLATION OF 18 U.S.C. § 1962(C)
                    (ALL PLAINTIFFS VERSUS DEFENDANTS)

       208. Plaintiffs restate, reallege, and incorporate by reference all preceding

paragraphs as if fully set forth herein.

       209. The Racketeer Influenced and Corrupt Organizations Act (“RICO”),

18 U.S.C. §§ 1961-1968, among other things, provides a civil cause of action for

"any person injured in his business or property by reason of a violation" of RICO's

criminal provisions. See 18 U.S.C. § 1964(c).

       210. At all times material herein, each Defendant willfully and knowingly

directly and indirectly participated in or associated with the Goguen Sexual

Enterprise, an illicit enterprise.

       211. The Goguen Sexual Enterprise engaged in two or more occasions of

conduct that constitute criminal predicate acts as defined by RICO, including, but

not limited to, knowingly recruiting, transporting, transferring, harboring, receiving,

providing, obtaining, isolating, maintaining, or enticing young women in the


     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 45 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 46 of 135



furtherance of commercial sexual activity, sexual servitude, and state and federal

crimes related to the concealment of evidence or the silencing of those persons who

knew about or could expose Goguen’s illicit sexual conduct.

      212. Defendants, through a pattern of criminal activity, acquired and

maintained, directly or indirectly, an interest in or control of the Goguen Sexual

Enterprise or real property related thereto.

      213. Defendants benefited, directly and indirectly, from the pattern of

criminal activity conducted by the Goguen Sexual Enterprise.

      214. At all times material herein, Defendants engaged in said pattern of

criminal activity that was not isolated but was related to the affairs of the Goguen

Sexual Enterprise in violation of RICO.

      215. Goguen and his associates used or attempted to use Plaintiffs in

furtherance of the Goguen Sexual Enterprise and to the detriment of Plaintiffs’

legitimate business and property interests by diverting Plaintiffs’ time and attention

and the resources of Amyntor to target numerous persons described herein (and

many others), which compromised Amyntor’s ability to obtain a facility security

clearance and Plaintiffs’ ability to operate in their intelligence and security

contracting business.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 46 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 47 of 135



      216. Goguen’s personal vendettas and those who willingly and knowingly

participated in the Goguen Sexual Enterprise had nothing to do with the legitimate

security contracting business being developed by Plaintiffs.

      217. Goguen pressured Marshall to help him resolve numerous issues,

through legal and illegal means, arising from Goguen’s and others’ activities in the

Goguen Sexual Enterprise.

      218. Marshall ignored Goguen’s solicitations or suggestions that Marshall or

others that Marshall knew commit illegal acts to avoid involvement in the Goguen

Sexual Enterprise.

      219. However, as Goguen’s “right-hand man,” Marshall understood that

Goguen sought to rely on Marshall and his expertise to quell issues arising from the

Goguen Sexual Enterprise, which constantly affected the ability of Marshall and

others to pursue their legitimate activities in the security contracting business.

      220. In the course of seeking Marshall’s help settling his personal affairs,

Goguen sought to have Marshall engage in criminal activities on his behalf,

including murder, electronic interception, pay-offs for sexual acts or concealment of

sexual acts, bribery, and other schemes each in violation of RICO’s racketeering

prohibitions.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 47 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 48 of 135



      221. Goguen, through the Goguen Sexual Enterprise, diverted the time and

attention from the security businesses that Plaintiffs were developing, directly

harming their personal business and property.

      222. Goguen knew that Plaintiffs were continuing to solicit and attract

security contract funding, yet Goguen maliciously and fraudulently ceased funding

Amyntor after being offered a buy-out when he learned that the Goguen Sexual

Enterprise had deeply compromised the ability of Amyntor to obtain a facility

security clearance.

      223. Once it became clear that Amyntor, and the work of Plaintiffs, had

been frustrated by the conduct of Goguen, Goguen then sought to destroy the

character and reputation of Marshall by lying to federal officials about the purpose

behind the payments that Goguen had been making to him.

      224. Goguen had been paying Marshall as reimbursement for the out-of-

pocket expenditures that Marshall had been making on Goguen’s behalf for

Goguen’s property expenses, business travel, business expenses, and business gifts to

others.

      225. Goguen lied to the FBI about these payments to Marshall as a means to

extort Marshall’s silence and harm Marshall’s credibility and reputation.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 48 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 49 of 135



      226. Goguen occasionally reimbursed Marshall or expected Marshall to use

Two Bear or Amyntor resources for Marshall’s travel to silence women, to intimidate

angry husbands, boyfriends, and other enemies of Goguen, and as payments for

Marshall to purchase jewelry, vehicles, and other items on Goguen’s behalf for

Goguen’s purpose of concealing the truth regarding the Goguen Sexual Enterprise.

      227. Plaintiffs have been injured in their business affairs and property

interests by the conduct of Goguen and his associates, including Defendants, who

co-opted and commandeered the time, attention and resources of Plaintiffs in the

pursuit of vendettas by Goguen against those who held damaging information about

the Goguen Sexual Enterprise, including several well-publicized cases involving

Amber Baptiste and Bryan W. Nash.

      A.      THE ASSOCIATION IN FACT

      228. Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3)

who conducted the affairs of the Goguen Sexual Enterprise through a pattern of

racketeering activity in violation of 18 U.S.C. § 1962(c).

      229. The Goguen Sexual Enterprise is an association-in-fact within the

meaning of 18 U.S.C. § 1961(4) consisting of the following:

      i)      The Defendants Michael L. Goguen; the Trustee of the Michael L.

      Goguen Trust; Whitefish Frontiers, LLC; PROOF Research, Inc; Casey’s



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 49 of 135
 Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 50 of 135



 Management, LLC; Two Bear Management, LLC; Lakestream Property

 Management, LLC; Two Bear Security, LLC; Two Bear Air 1, LLC; Two Bear

 Air Rescue Foundation; the Trustee of the Crystal Tamarack Trust; Frank,

 Rimerman + Co LLP; Karen Valladao; Shane Erickson; and Eric Payne, and

 those employees and agents who participated in the Goguen Sexual Enterprise

 directly or indirectly;

 ii)     Entity or the Trustee/Trust Defendants that own or owned “safe

 houses” for Goguen to have sexual encounters with numerous women,

 including strippers, prostitutes, and others, including but not limited to

 Defendant Crystal Slopeside, LLC which owns two residential condominiums

 located in Whitefish, Montana;

 iii)    Goguen, Goguen’s accounting firm Defendant Frank, Rimerman + Co.

 LLP, Karen Valladao, and the Trustee of the Michael L. Goguen Trust, all of

 which helped pay off victims or others involved in the Goguen Sexual

 Enterprise, conceal the activities of the Goguen Sexual Enterprise; or deduct

 payments as false business expenses that were used to perpetuate the Goguen

 Sexual Enterprise;

 iv)     Intelligence Participants consisting of Gavin De Becker & Assoc. and

 Paul McCaghren & Assoc. Inc. and other DOE defendants;



Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 50 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 51 of 135



      v)      Goguen’s Trusts, the trustees of which are named herein as

      Defendants, from which some payments in respect of the Goguen Sexual

      Enterprise were made or used as a basis to falsely accuse Marshall of theft to

      the FBI;

      vi)     DOE Defendants, including attorneys and law enforcement officials

      whom Goguen has paid and/or suborned to his will to perpetuate or cover-up

      the Goguen Sexual Enterprise.

      230. All Defendant “persons” are distinct from each other, Goguen, and the

legitimate businesses operated by Plaintiffs.

      231. Defendant entities are associated with the Goguen Sexual Enterprise,

sometimes through common ownership by Goguen himself, or through financial

means that Goguen has paid to such entities, in return for favorable treatment,

resources, money, housing, real property, investments, loans, or other benefits

arising from their direct or indirect participation in Goguen Sexual Enterprise.

      232. The Defendants misused or sought to misuse the resources of Plaintiffs

and the operation of Plaintiffs’ business through Amyntor or through other entities

in furtherance of the Goguen Sexual Enterprise.

      233. The Goguen Sexual Enterprise likely continues to this day, having

already occurred over a substantial period of time, both preceding Plaintiffs’



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 51 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 52 of 135



relationship with Goguen and continuing throughout the time period that Plaintiffs

sought to do business with Mr. Goguen.

      234. On information and belief, Goguen and his associates continue to

perpetuate the Goguen Sexual Enterprise by destroying, stealing, altering, and

fabricating evidence; by paying or threatening current or former law enforcement

officials complicit in the Goguen Sexual Enterprise; by using attorneys to unlawfully

silence women who knowingly participated in the Goguen Sexual Enterprise, and

through other means.

      B.      THE COMMON PURPOSE

      235. The Goguen Sexual Enterprise falls within the meaning of 18 U.S.C. §

1961(4) and consists of a group of “persons” associated together for the common

purpose of one or more of the following purposes:

   A. Associating with Michael L. Goguen in order to profit from his businesses

   and entities, while associating for the common purpose of sex-trafficking and/or

   benefitting from a venture that engages in sex-trafficking;

   B. Facilitating Goguen’s common practice of using his position of wealth and

   power to target women for sexual favors;

   C. Intimidating, threatening, extorting, bribing, or misleading Goguen’s victims,

   law enforcement, and the media to prevent the reporting, disclosure, or



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 52 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 53 of 135



   prosecution of his sexual affairs, crimes, and misconduct in the Goguen Sexual

   Enterprise;

   D. Destroying, mutilating, or concealing records, documents, or other evidence

   to prevent the use of such evidence to report (or prosecute) Goguen’s sexual

   offenses and the offenses of other persons or entities that participated in the

   Goguen Sexual Enterprise;

   E. Breaking and entering multiple residences for the purposes of destroying,

   mutilating, or concealing records, documents, or other evidence to prevent the

   use of such evidence to report (or prosecute) Goguen’s sexual offenses and the

   offenses of other persons or entities that participated in the Goguen Sexual

   Enterprise;

      C.      THE ROLES OF THE PARTICIPANTS

      236. The Goguen Participants participated in the Goguen Sexual Enterprise

to fulfill the common purpose of profitability from Goguen, while either

participating in the Goguen Sexual Enterprise or assisting Goguen in the payment

and concealment of Goguen’s sexual victims.

      237. Thus, throughout the period in which Plaintiffs worked for Goguen,

the complicit enablers of the Goguen Sexual Enterprise, including Defendants, were




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 53 of 135
          Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 54 of 135



aware of Goguen’s misconduct and worked to conceal it so that they could continue

to benefit from their lucrative collaborations with Goguen.

         238. When they joined the Goguen Sexual Enterprise, the Intelligence

Participants targeted Goguen’s sexual victims and those who knew of the Goguen

Sexual Enterprise, such as Bryan Nash, Amber Baptiste, Larry Woods, and other

victims, to gather information from them regarding Goguen’s sexual offenses, by

illegally recording conversations, and compiling psychological profiles that focused

on the victims’ personal or sexual histories that could be used to pressure and extort

those individuals’ silence.

         239. On information and belief, the Intelligence Participants also destroyed

or concealed evidence, including but not limited to documents and recordings,

obtained about the Goguen Sexual Enterprise.

         240. The Las Vegas participants, such as social connector DONALD DOE3,

delivered club and event access to the Goguen Sexual Enterprise, including young

ladies for Goguen.

         241. The Casey’s Management, LLC participants, including Eric Payne,

allowed the Goguen Sexual Enterprise, directly or indirectly, to flourish by procuring

narcotics and young women who would be targeted by Goguen and his associates for



3
    For Privacy, the actual name of DONALD DOE has been redacted from this Complaint.


        Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 54 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 55 of 135



illicit sexual behavior in the “boom boom” room of Casey’s Bar or in other locations

owned or controlled by Goguen or Defendants.

      242. Law firm participants have likely provided documents containing

confidentiality and non-disparagement clauses that are used to silence victims of the

Goguen Sexual Enterprise and shield Goguen and his associates from criminal legal

exposure that such persons could pose to the Goguen Sexual Enterprise, and to

protect evidence of Goguen’s misconduct under the guise of the attorney-client

privilege or the doctrine of attorney work product when that was not the case.

      243. The accounting participants, such as Defendant Valladao, allowed the

Goguen Sexual Enterprise to operate by facilitating the transfer of money and other

items of value to women who participated in the Goguen Sexual Enterprise, and by

concealing transactions or creating false deductions for expenses that could

otherwise expose Goguen’s role in the Goguen Sexual Enterprise.

      244. These participants interacted with and regularly reported their activities

to Goguen in furtherance of the Goguen Sexual Enterprise.

      D.      PATTERN OF RACKETEERING AND PREDICATE ACTS

“The Harem”




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 55 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 56 of 135



      245. Starting in 2013, Goguen started probing Marshall to see if Marshall

would be accepting of Goguen's extramarital sex life involving tens of women at any

given time, which Goguen referred to as "the harem."

      246. Marshall "played along" with Goguen to get more information from

him and determine the operational risk Goguen’s activities posed to their business.

      247. By March of 2014, Goguen was starting to volunteer more information,

sending Marshall graphic pictures and sexually explicit descriptions of his

encounters with certain women.

      248. Goguen admitted and showed to Marshall, which Marshall also

previously learned from Huntley Ritter, that Goguen had a spreadsheet with some

5,000 women with whom he had sexual relations across multiple States for around

two decades or longer.

      249. Goguen also admitted to Marshall that he had numerous phone

numbers, “burner” phones, email accounts, alias accounts such as “batman 234” on

Wickr, and apartments and condominiums to support his sexual activities and extra-

marital affairs with numerous women.

      250. Goguen commonly gave women or promised to “gift” women vehicles,

jewelry, cash, vacations, air travel, accommodations, alcohol, homes, education

expenses, health care expenses, and other items of value, directly or indirectly in



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 56 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 57 of 135



exchange for them to “strip” and have sex with him, to perform other deviant sexual

acts with him, and/or to maintain their silence as part of the Goguen Sexual

Enterprise.

      251. It was also at this time that Goguen started to confide in Marshall

regarding numerous issues that he was having with some of these women (his “most

volatile list”) and requested Marshall become involved to remedy these issues and to

act as a "fixer" for the Goguen Sexual Enterprise.

      252. By 2014, Goguen was giving Marshall's phone number to women in the

harem "if anything went wrong."

      253. Marshall started fielding calls from the harem regularly.

      254. In one early example, two Playboy “Playmates” were on a safari in

Africa and lost their passports. Goguen offered to send Marshall to Africa to rescue

them. These playmates claimed their passports had been lost or stolen.

      255. Marshall refused to go to Africa but did request help from his contacts

in Africa who were willing to help him for free.

      256. From this point forward, Goguen increasingly sought Marshall’s

assistance dealing with his harem and the fallout from the Goguen Sexual

Enterprise.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 57 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 58 of 135



      257. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(A) in furtherance of the Goguen

Sexual Enterprise and which are chargeable under state law and punishable by

imprisonment for more than one year.

   A. Defendant Goguen has violated § 45-5-601(2)(b) and (4) MCA related to

   patronizing prostitution from multiple women on multiple occasions, in

   Montana and elsewhere, and with regard to Ms. Baptiste described below,

   Defendant Goguen knew or recklessly disregarded the fact that the person

   patronized was a victim of human trafficking.

   B. Defendants Goguen, The Trustee of the Michael L. Goguen Trust, and

   Casey’s Management have violated § 45-5-602(1)(b)-(h) MCA related to

   promoting prostitution in furtherance of the Goguen Sexual Enterprise.

      258. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

   A. Defendants Goguen, The Trustee of the Michael L. Goguen Trust, Whitefish

   Frontiers, LLC, and Valley Oak, LLC have violated 18 U.S.C. § 1952 relating to

   interstate and foreign transportation of prostitutes in furtherance of the Goguen

   Sexual Enterprise.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 58 of 135
          Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 59 of 135



Amber Baptiste

       259. Goguen groomed Baptiste to perform sex acts with him since she was a

young woman after meeting her in a strip club in Texas where she was a dancer.

       260. Baptiste told Goguen that she had been trafficked to the United States

from Canada as a teenager to be a stripper.

       261. Goguen promised to help Baptiste to get out from underneath the

control of the sex traffickers.

       262. Goguen repeatedly promised to pay for Baptiste’s higher education

expenses as a means to wield control over her in order to continue his sexual abuse

of her.

       263. Goguen plied her with money, gifts, flights, and expensive

accommodations to continue his sexually dominant relationship with her.

       264. Baptiste grew frustrated over Goguen’s false promises and the physical

and mental abuse she was subjected to by Goguen over the years.

       265. This frustration and the complications of the Goguen Sexual

Enterprise led to Baptist addressing confronting Goguen regarding the abuse and

sexual servitude she had endured from Goguen for over decade.

       266. Goguen, in multiple conversations with Marshall, discussed the issues

he was having with Amber Baptiste.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 59 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 60 of 135



      267. On or about May 29, 2014, Goguen texted Marshall that he paid

Baptiste “a zillion dollars to go away” and then “fucked one last goodbye time on

Friday” and sent Marshall a racy photo of her in a bikini.

      268. On information and belief, Goguen often housed Baptiste at the

Rosewood Sand Hill resort in Menlo Park, California, including around May of

2014 when he sought to enter an agreement to buy her silence about their affair.

      269. Goguen told Marshall that he had Baptiste setup an LLC and a

501(c)(3) in her name in order to pay her to remain silent.

      270. On information and belief, around 5:50 pm on May 30, 2014, Goguen

made a wire transfer from his Valley Oak account of $9,700,000 to a Canadian bank

where Baptiste was the beneficiary.

      271. Goguen made a separate transfer of $300,000 to another entity

controlled by Baptiste.

      272. Goguen continued to keep Marshall apprised of issues he was having

with Baptiste after he paid her the $10,000,000 portion of the $40,000,000 agreed

upon settlement to “go away.”

      273. When their affair did not quiet down due to Goguen failing to pay

Baptiste the remainder of the negotiated settlement, Goguen sought Marshall’s




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 60 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 61 of 135



assistance targeting Baptiste through cyber operations, reporting of immigration

fraud, and other means.

      274. Goguen informed Marshall in person and on the phone on separate

occasions that he was advised by his attorneys that if he could get Baptiste deported

then his case with Baptiste would go away.

      275. On August 20, 2015, Goguen sought Marshall’s help conducting his

“first move” against Baptiste, which was to have her investigated for felony

immigration fraud which “was left in limbo.”

      276. Goguen told Marshall that if Baptiste “does press the nuke button then

we should immediately pull all the strings we have to get a felony immigration fraud

charge fired up to further hurt her credibility.”

      277. Goguen sought to have Baptiste portrayed as an “unstable gold digger

stripper extortionist felon” to protect the Goguen Sexual Enterprise from further

exposure by Baptiste.

      278. Marshall observed the psychological pain and pressure that Goguen

relentlessly applied to Baptiste.

      279. As their relationship deteriorated further, on March 8, 2016, Baptiste

filed a lawsuit against Goguen that immediately garnered worldwide press coverage.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 61 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 62 of 135



      280. The day after returning from a flight with Goguen to meet with

Goguen’s attorneys at Quinn Emanuel Urquhart & Sullivan in Los Angeles

regarding Baptiste’s complaint, Marshall visited Goguen’s house in his office where

Goguen told Marshall that he wanted this, referring to Baptiste, “finished.”

      281. Based on Goguen’s previous solicitation for Marshall to kill Nash,

Marshall interpreted Goguen’s statement that he wanted “this finished” as an

instruction or encouragement for Marshall to kill Baptiste.

      282. Marshall did not follow through with Goguen’s instruction or

encouragement to kill Baptiste.

      283. About a week after the lawsuit was filed, on March 16, 2016, Goguen

sent Marshall a text message where he asked Marshall to be his “full time fucking

general, 1000x more aggressive than Patton was, to coordinate and make sure

everything is happening that should be happening – PR firms, private investigators,

criminal side, local PR, everything” with respect to the targeting of Amber Baptiste.

      284. In the same message, Goguen states to Marshall that he wants Marshall

to “dedicate as many of the folks at Amyntor to it as well and get as many resources

as you can or need, use Amyntor as HQ and let’s get this bitch!”




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 62 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 63 of 135



      285. Goguen sought to have the intelligence and security resources of

Amyntor target Amber Baptiste, and asked Marshall to use his expertise to “become

absolutely obsessed with doing this … full time …”

      286. Through his conduct, Goguen indirectly threatened to have Ms.

Baptiste harmed or murdered through the coordination and instrumentalities of

Marshall, using the resources of Amyntor, Defendants and others.

      287. Instead of violating the law, Marshall sought other legal avenues to

investigate Baptiste on Goguen’s behalf, principally by hiring and overseeing the

work of Gavin De Becker & Assoc. (“Gavin De Becker”), a private investigation firm

located in Glendale, California.

      288. The expenses incurred by Gavin de Becker were paid for out of

Amyntor bank accounts as directed by Goguen.

      289. When Amber Baptiste filed her civil complaint in the Superior Court

of California, San Mateo County in March of 2016, including allegations that

Goguen sexually abused her during their ten (10) year extra-marital relationship,

Goguen was terminated by Sequoia Capital.

      290. At this time, due to Goguen being fired from Sequoia, Marshall

assisted Goguen in paring down monthly expenses from approximately $5,000,000




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 63 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 64 of 135



to approximately $1,800,000 to $2,000,000 per month by selling properties,

vehicles, furniture, and other items.

      291. Within a year after the Baptiste lawsuit concluded in Goguen’s favor,

Goguen’s monthly expenses were again back to the $5,000,000 per month level.

      292. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(A) in furtherance of the Goguen

Sexual Enterprise and which are chargeable under state law and punishable by

imprisonment for more than one year.

   A. Specifically, Defendant Goguen violated § 45-4-101, MCA involving

   solicitation of murder by commanding, encouraging, or facilitating Marshall,

   knowing that Marshall was capable of doing so, to cause the homicide of

   Baptiste, an offense chargeable under state law § 45-5-102, MCA.

      293. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

   A. Specifically, Defendants Goguen and the Trustee of the Michael L. Goguen

   Trust have violated 18 U.S.C. § 1512 relating to tampering with a witness,

   victim, or informant by paying Baptiste to be silent about their affair;




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 64 of 135
   Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 65 of 135



B. Defendants Goguen, the Trustee of the Michael L. Goguen Trust, Whitefish

Frontiers, LLC, and Valley Oak, LLC have violated 18 U.S.C. § 1952 relating to

interstate and foreign transportation in aid of the Goguen Sexual Enterprise by

paying for the transportation of Baptiste domestically and internationally for

prostitution;

C. Defendants Goguen, Trustee of the Michael L. Goguen Trust, and Valley

Oak, LLC have violated 18 U.S.C. § 1956 relating to laundering of monetary

instruments in aid of the Goguen Sexual Enterprise, including but not limited to

paying Baptiste $10,000,000 around May 30, 2014;

D. Defendants Goguen, the Trustee of the Michael L. Goguen, and Valley Oak,

LLC, Trust have violated 18 U.S.C. § 1513 relating to retaliation of a witness,

victim, or informant of the Goguen Sexual Enterprise, including by targeting

Baptiste using the resources of Plaintiff Marshall for cyber operations to harass,

intimidate and extort her silence around March 16, 2016;

E. Defendants Goguen, the Trustee of the Michael L. Goguen Trust, Valley Oak,

LLC, and Whitefish Frontiers, LLC, have violated 18 U.S.C. § 2421 relating to

interstate travel of Baptiste with the intent for her to engage in prostitution;

F. Defendants Goguen, the Trustee of the Michael L. Goguen Trust, Valley Oak,

LLC, and Whitefish Frontiers, LLC have violated 18 U.S.C. § 2422 relating to



  Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 65 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 66 of 135



   persuading or inducing someone to travel in interstate commerce to engage in

   prostitution;

   G. Defendants Goguen, the Trustee of the Michael L. Goguen Trust, Valley Oak,

   LLC, and Whitefish Frontiers, LLC have violated 18 U.S.C. § 2424 relating to

   filing a statement about an individual kept, supported, maintained, or harbored

   for the purpose of prostitution.

Bryan Nash

      294. Goguen, in multiple conversations with Marshall, discussed the issues

he was having with Bryan Gregg Waterfield Nash (“Nash”).

      295. Nash knew Goguen from Goguen’s past association with Sequoia

Capital and they were good friends for a long period of time.

      296. During the time that Goguen lived in California and had a friendly

association with Nash, Goguen, while married to his first then his second wife,

started asking Nash to go to strip clubs and engaging in illicit sexual activity that

made Nash increasingly uncomfortable.

      297. One day, Goguen brought his high school aged babysitter and his two

daughters to Nash’s house. Upon arriving, Goguen disappeared with the high school

babysitter to Nash’s guest cottage to engage in sexual acts.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 66 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 67 of 135



      298. Nash later confronted Goguen over this incident, calling Goguen a

“pedophile,” which permanently soured their relationship.

      299. Goguen threatened to kill Nash if he “said anything to anybody” about

his “character flaw,” later telling Nash that he “owns Montana” and “supplies law

enforcement.”

      300. Goguen then began investigating Nash, had sex with Nash’s then wife

with whom Nash was divorcing, and paid for Nash’s ex-wife’s legal expenses in the

divorce, making Nash’s divorce longer and more expensive than it would have been

otherwise.

      301. Goguen sought to use Marshall to carry out and direct some of the

activities against Nash, including overseeing the work of Gavin de Becker &

Associates, who tracked Nash’s whereabouts and harassed him and his children.

      302. Nash attempted to report Goguen to local, state and federal authorities

in Montana to no avail.

      303. Former detective Erickson threatened Nash, telling him he would be

arrested if he came to Montana.

      304. On information and belief, Goguen may continue to orchestrate theft

and other crimes to destroy evidence collected by Nash in the course of his dealings

with Goguen and his ex-wife.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 67 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 68 of 135



      305. Goguen discussed with Marshall the concerns he had with Nash and

the need to investigate and silence Nash because of Nash’s knowledge of the Goguen

Sexual Enterprise, including Nash’s personal knowledge that Goguen had an illicit

sexual relationship with a high school aged girl and other young or underage

women.

      306. On September 19, 2014, Goguen wrote to Marshall under the Wickr

alias batman234, where he stated: “Nashfuck has pushed me too far and his

occasional reminders he might help blow the lid off my personal life requires an

extreme response. The cyber route isn’t having the impact on him that I was hoping

to achieve. Buddy, he’s fucking with my life, career, etc. and the potential for me

being destroyed if he gets traction with the authorities or press is significant. This

requires an extreme response. He will fucking destroy the “bigger picture” for us if

he’s not stopped. He needs to be killed. I know that’s a VERY big ask but we are in

defcon 5. We can discuss details in person but we do NOT have conversations about

this on our cell phones. Wickr only…”

      307. On the same day of September 19, 2014, Goguen seeks to have

Marshall target Nash’s burner phone number and real phone number for cyber-

crimes, and inquires whether Marshall can find out Nash’s other numbers “without

leaving a trail.” Goguen then states: “As a reminder, the burner phone number is:



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 68 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 69 of 135



[REDACTED] his real cell phone number is: [REDACTED]. He may have other

phones registered to his name (I wonder if you had a channel to find out without

leaving a trail?). Part of the mind fucking for these same message(s) we craft to go to

both his burner phone and his real phone (or all his real phones, to freak him out

even more).”

      308. Goguen then sends Marshall three addresses for Nash in California,

telling Marshall “That last one is up in Lake Tahoe, which is a lot less populated

than his other loc.”

      309. Marshall did not follow through on Goguen’s solicitation to have Nash

hacked or murdered.

      310. Marshall explained to Goguen that it “doesn’t work this way” and

sought to dissuade Goguen from going to extreme measures against his enemies.

      311. Goguen found other means to silence Nash by accusing Nash, like he

had successfully accused Baptiste, of trying to extort him based on the information

they possessed about the Goguen Sexual Enterprise.

      312. Goguen’s efforts reporting Nash to the FBI and other law enforcement

for alleged extortion resulted in Nash being indicted federally based substantially on

information provided to law enforcement by Goguen.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 69 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 70 of 135



      313. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(A) in furtherance of the Goguen

Sexual Enterprise and which are chargeable under state law and punishable by

imprisonment for more than one year.

   A. Specifically, Defendant Goguen violated § 45-4-101, MCA involving

   solicitation of murder by commanding, encouraging or facilitating Marshall,

   knowing that Marshall was capable of doing so, to cause the homicide of Nash,

   an offense chargeable under state law § 45-5-102, MCA.

   B. Defendant Goguen violated § 45-5-203, MCA involving intimidation when,

   under circumstances that reasonably tend to produce a fear that it will be carried

   out, threatened to kill or otherwise inflict harm on Nash, or meant to cause

   reasonable apprehension of bodily injury in Nash.

      314. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

   A. Specifically, Defendants Goguen violated 18 U.S.C. § 1512(d)(2)&(4) relating

   to tampering with a witness, victim or informant by (d) intentionally harassing

   Nash and thereby hindering, delaying, preventing, or dissuading Nash from: (2)

   reporting to a law enforcement officer the crimes Nash had learned with respect



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 70 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 71 of 135



   to the Goguen Sexual Enterprise; and preventing Nash from (4) causing a

   criminal prosecution to be sought for the crimes Nash had learned with respect

   to the Goguen Sexual Enterprise.

   B. Defendants Goguen violated 18 U.S.C. § 1513(b) relating to retaliation of a

   witness, victim, or informant of the Goguen Sexual Enterprise, by threatening

   Nash with the intent to retaliate against him for his providing information

   relating to the commission or possible commission of a Federal offense arising

   from the Goguen Sexual Enterprise.

   C. Defendants Goguen violated 18 U.S.C. § 1958 relating to murder-for-hire, by

   using the mail or other facilities of interstate commerce (electronic

   communications), with intent that murder be committed in violation of § 45-5-

   102, MCA as consideration for the receipt of money and other things of value

   received, or to be received, by Marshall.

Lisa and Larry Woods

      315. Goguen invested money in a business idea that Larry and Lisa Woods,

husband and wife, brought to him for cancer research.

      316. Goguen relocated the Woods and their children to Whitefish,

Montana, bought them a home, and set up a company by the name of Left Side




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 71 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 72 of 135



Research, LLC (“LSR”) and capitalized LSR with at least one and a half million

dollars ($1,500,000).

      317. Within approximately six months of the Woods living in Whitefish,

Goguen started asking Larry Woods to cyber-hack, digitally surveil, and harass

victims of the Goguen Sexual Enterprise and enemies of Goguen.

      318. Goguen informed Marshall that Larry Woods was an exceptionally

gifted hacker and that he had aimed Larry Woods at some of his problem women.

      319. Within a short time after Larry Woods started helping Goguen and

after it was well underway, Larry started to realize the criminal nature of what

Goguen had requested.

      320. Thereafter, Larry Woods contacted Marshall and one of Goguen’s

employees, Jordan White, telling them that he was very disturbed by what he was

finding and that he could not continue to do this type of work for Goguen.

      321. Around this same time, Larry Woods also confronted Goguen and told

him that he was no longer going to continue what Goguen had tasked him to do.

      322. When Goguen pushed back on Larry Woods for refusing to assist him

with cyber-hacking, Larry threatened to report Goguen to law enforcement.

      323. Goguen immediately started applying as much pressure as he could on

Larry and Lisa Woods.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 72 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 73 of 135



      324. Goguen was also simultaneously enlisting the help of current LSR

employees to give statements against Larry and Lisa Woods.

      325. Goguen promised the LSR employees that if they assisted in dissolving

LSR and forcing the Woods’ family to move out of the state of Montana, Goguen

would pay all of the LSR employees a substantial severance package.

      326. Goguen also made an additional cash payment to a particular LSR

employee in the approximate amount of $185,000.00.

      327. Goguen instructed Marshall to use Amyntor resources to have Larry

Woods surveilled 24 hours a day, 7 days a week until further notice.

      328. Marshall, per Goguen’s instructions, outsourced approximately 12

contractors to perform 24-hour surveillance on Larry and Lisa Woods.

      329. The cost of the Woods’ surveillance crew was paid out of Amyntor

funds per Goguen’s instructions, in an approximate amount of $150,000.

      330. Goguen also reached out to Sheriff Chuck Curry who tried to apply

some pressure on Larry Woods via the Sheriff’s Office.

      331. This inflamed the situation and Larry started getting unpredictable and

making additional threats of reporting Goguen to law enforcement.

      332. Goguen next reached out to the FBI, accusing Larry and Lisa Woods of

a multitude of crimes with regards to the funding Goguen provided LSR.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 73 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 74 of 135



      333. Goguen effectively had enormous pressure applied to the Woods

through use of the surveillance team, the FBI, and an attorney, Randy Cox, from

Missoula, and the LSR company accountant, Jim Rucker.

      334. A local FBI agent did an in-depth investigation on Woods that

Marshall assisted with on Goguen’s behalf.

      335. Often times Marshall would communicate directly with the FBI Agent

giving him updates on activity and movements of the Woods.

      336. While the FBI investigation was ongoing, Larry Woods communicated

to Goguen what information he had and that caused Goguen to panic.

      337. In response, on or about December 16, 2015, on behalf of the Michael

L. Goguen Trust, Goguen had attorney Randy Cox send a prepared lawsuit and

demand for jury trial to attorney Gary Crowe, who was representing the Woods in

the matter, accusing the Woods of 10 counts of criminal conduct.

      338. Goguen asked Jordan White to apply enormous pressure on Larry, evict

him and his family at Christmas time from the home Goguen had purchased for the

Woods, and give Larry the ultimatum that he needed to pack up and leave the state.

      339. Lisa Woods stated on Larry Sticka’s FaceBook page on December 3,

2015, that Goguen had pulled the plug on LSR, that the Woods’ were not going to

“stand for his strong-arm bullying tactics” including from the “entire Two Bear



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 74 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 75 of 135



Team” and that the Woods’ possessed information about Goguen’s “personal

antics” that was likely related to the Goguen Sexual Enterprise.

      340. When Larry refused and Goguen knew he could not risk having the

information Larry had uncovered revealed, Goguen asked Marshall to accompany

Jordan White to Larry’s residence to provoke and intimidate Woods.

      341. On November 30, 2015, Goguen’s plan was for Jordan White to

attempt to talk Larry Woods out of releasing the information he had on Goguen,

and if unsuccessful, then Goguen directed that Marshall, since Woods was armed

and aggressive, to just “gun him down.”

      342. Based on Goguen having previously directed Marshall to kill Nash,

Marshall interpreted Goguen’s directing him to gun Larry down as Goguen

soliciting him to commit deliberate homicide of Larry Woods.

      343. Marshall did not follow through with Goguen’s solicitation to kill Larry

Woods.

      344. It was common knowledge that Woods was almost always armed and

emotionally charged because of the pressure Goguen was applying on Lisa and Larry

Woods and their two young children during Christmas time.

      345. Goguen suggested Marshall take other Amyntor employees with him as

“witnesses” and to further intimidate Woods.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 75 of 135
          Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 76 of 135



          346. Goguen directed Marshall to make sure that they were heavily armed

since Woods was in possession of several weapons, including several high-powered

rifles.

          347. Marshall elected to take only one Amyntor employee, Gabriel Ruff, in

an effort to minimize the possibility of provoking a violent response from Woods.

          348. Marshall reached out to Sheriff Curry because this was outside of the

norm. Sheriff Curry told Marshall that he had talked to Goguen and he was

comfortable with Amyntor’s involvement should there be a violent confrontation

with Larry and to call him directly if Marshall needed additional resources.

          349. Marshall and Ruff accompanied Jordan White to the Woods’

residence.

          350. Marshall informed Amyntor employee Ruff what they were asked to do

by Goguen but that they would not be getting out of the back of the Chevy

Suburban since the windows were darkly tinted and Woods would be unable to see

them inside of the vehicle.

          351. Marshall reconfirmed the rules of engagement to White and Ruff as

they were turning into the driveway of the Woods residence and further clarified

that unless White was in imminent danger, he and Ruff would stay concealed inside

of the SUV to avoid further escalating the situation.



      Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 76 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 77 of 135



      352. Goguen knew Larry was heavily armed and requested Marshall to

provoke a response from Woods, which Marshall did not respond to because of the

potential harm that could befall Woods, White, Marshall, Ruff, and Woods’ two

young children.

      353. Goguen requested Marshall to send him a picture of Marshall and Ruff

“jocked up” in combat gear before they went over to Woods’ residence.

      354. A picture was taken of Marshall and Ruff “jocked up” at the staging

point across the street at Two Bear River Ranch, another Goguen owned property.

      355. At the conclusion of the incident, Woods had been aggressive and

angry with White, but did not become violent. Marshall attributes a peaceful

outcome to the skilled handling of Woods by Jordan White. White’s many years of

law enforcement experience and de-escalation techniques were invaluable.

      356. The entire Woods debacle was resolved when Goguen offered Larry

Woods cash and moving expenses provided they entered into a non-disclosure and

non-disparagement agreement that was drafted by Goguen’s attorneys.

      357. When Marshall questioned Goguen on what Larry Woods was doing

and what Larry could possibly have on him, Goguen refused to discuss any specifics

with Marshall.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 77 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 78 of 135



      358. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(A) in furtherance of the Goguen

Sexual Enterprise and which are chargeable under state law and punishable by

imprisonment for more than one year.

   A. Specifically, Defendant Goguen violated § 45-4-101, MCA involving

   solicitation of murder by commanding, encouraging, or facilitating Marshall and

   others, knowing that they were capable of doing so, to cause the deliberate

   homicide of Larry Woods, an offense chargeable under state law § 45-5-102,

   MCA.

   B. Defendant Goguen and Two Bear Security, LLC violated § 45-5-203, MCA

   involving intimidation when, under circumstances that reasonably tend to

   produce a fear that it will be carried out, threatened to inflict harm on Larry

   Woods, or meant to cause reasonable apprehension of bodily injury in Larry

   Woods.

   C. Defendant Goguen, the Trustee of the Michael L. Goguen Trust, and Two

   Bear Security, LLC have violated § 45-7-206, MCA for tampering with a witness

   for purposely or knowingly attempting to induce or otherwise cause Larry Woods

   to withhold testimony, documents, or information from an official proceeding.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 78 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 79 of 135



      359. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

   A. Specifically, Defendant Goguen and the Trustee of the Michael L. Goguen

   Trust violated 18 U.S.C. § 1510 by willfully endeavoring by means of bribery to

   obstruct, delay, or prevent Larry Woods’ communication of information to a

   criminal investigator in relation to crimes committed by Goguen in violation of

   criminal statutes of the United States.

   B. Specifically, Defendants Goguen and Two Bear Security, LLC violated 18

   U.S.C. § 1512(d)(2)&(4) relating to tampering with a witness, victim or

   informant by (d) intentionally harassing Larry Woods and thereby hindering,

   delaying, preventing, or dissuading Larry Woods from: (2) reporting to a law

   enforcement officer the crimes Woods had learned with respect to the Goguen

   Sexual Enterprise; and (4) causing a criminal prosecution to be sought for the

   crimes Larry Woods had learned with respect to the Goguen Sexual Enterprise.

   C. Defendants Goguen violated 18 U.S.C. § 1513(b) relating to retaliation of a

   witness, victim, or informant of the Goguen Sexual Enterprise, by threatening

   Larry Woods with the intent to retaliate against him for his providing




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 79 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 80 of 135



   information relating to the commission or possible commission of a Federal

   offense arising from the Goguen Sexual Enterprise.

   D. Defendants Goguen violated 18 U.S.C. § 1958 relating to murder-for-hire, by

   using the mail or other facilities of interstate commerce (electronic

   communications and vehicles), with intent that murder be committed in

   violation of § 45-5-102, MCA as consideration for the receipt of money and

   other things of value received, or to be received, by Marshall and other Two Bear

   Security, LLC personnel.

Shane Erickson and the Cover-up of Crimes involving PAM DOE

      360. On April 24, 2018, Detective Shane Erickson of the Whitefish Police

Department (“WFPD”) informed Marshall that he was investigating allegations that

Goguen had participated in the sexual assault of a teenage female, (referred to

herein as “PAM DOE”), who had been provided alcohol, cocaine, and money by

Goguen, Eric Payne, and a third individual.

      361. Erickson told Marshall that PAM DOE was introduced to Goguen by

Eric Payne, who at the time was a friend and business associate of Mr. Goguen, with

the intent to “party.”




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 80 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 81 of 135



      362. Detective Erickson indicated that during the course of his interview

with Goguen, he confirmed PAM DOE was consuming alcohol, snorting cocaine

supplied by Mr. Payne and stripping because she was being paid a large sum of cash.

      363. Upon further questioning by Det. Erickson, Goguen admitted that

towards the end of the evening he had sexual intercourse with PAM DOE and paid

her $1,200.

      364. Erickson informed Marshall that he intended on following up with

another interview of PAM DOE to complete a formal investigative report.

      365. Marshall told Erickson he would like Erickson to go with him to speak

with the Federal Bureau of Investigation regarding information he had discovered

about Goguen’s conduct relating to the alleged sexual assault of PAM DOE and

related matters.

      366. During the course of April, May and June 2018, Det. Erickson openly

shared with Marshall the fact that he was spending time with Goguen, including

having dinner at his house, spending time on Whitefish lake, going on a coyote

hunt and doing other leisure activities with their families.

      367. During his conversations with Marshall, Erickson mentioned that

Goguen had offered to take him on his yearly week-long ~$20,000 elk hunt in

Colorado with private guides.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 81 of 135
        Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 82 of 135



        368. Det. Erickson was adamant to Marshall that he would never accept a

trip like that because it was inappropriate, and he could never afford to go on a

hunting trip that was so expensive.

        369. Marshall cautioned Det. Erickson that he was treading in dangerous

waters with Goguen and it could be used to influence Det. Erickson’s criminal

investigation into PAM DOE. Det. Erickson reassured Marshall that he had full

command of the situation and that Goguen would never be able to compromise

him.

        370. Marshall later saw Erickson at Goguen’s one-year anniversary party at

the Goguen residence. Erickson had obviously been drinking and was highly agitated

that Goguen invited Eric Payne to the anniversary party.

        371. Erickson did accept the ~$20,000-dollar Elk hunting trip from Goguen

in September of 2018, going with Goguen to Colorado via private jet.

        372. On Sept. 1, 2018, Marshall inquired to Chief Dial about the PAM

DOE case that Detective Erickson had shared with him. Chief Dial indicated that he

had no idea about the PAM DOE case.

        373. Marshall related to Chief Dial what he had learned about the matter

from Erickson and later gave a statement around October 1st and 2nd 2018 to the

Whitefish Police Department.



       Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 82 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 83 of 135



      374. Marshall later received corroborating evidence in the form of an email

from PAM DOE to attorney Patricia Glaser who represented Amber Baptiste in her

breach of contract lawsuit against Goguen. The email stated:

          a) “Hi, I’ve been reading the stories that have went out against Michael L.

              Goguen and this other lady and I don’t think I can just sit here and

              keep this information to myself as hard as it is. I have information that

              may or may not help your case against him. When I was 17 years old, I

              was asked to pop out of a cake at a party at the whitefish Lake lodge in

              whitefish, MT. I was only 17 years old and agreed to do it for the

              money. I was fully dressed and it was a really nice party. I am almost

              99% sure I was roofied that night by the guy who asked me to do it. He

              was very involved with Michael L. Goguen. After the cake party, I was

              asked to be an “escort” from multiple men who were texting me and I

              didn’t know. Eric Payne asked me to come over to his townhouse (he

              was In partnership with mike goguen at the time) and asked me to

              “dance for them.” He told me he would pay me a bunch of money.

              Going over there, I did what he said. Michael L. Goguen was there and

              he paid me $1,200 to have sex with him that night. I did not know it

              was him at the time and was told he was a friend of Eric’s from



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 83 of 135
 Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 84 of 135



         California and was visiting. I felt pressured because they told me I only

         had to dance with clothes on.. He gave me $1200 and the next day I

         was really worried I did something bad. I texted him saying I felt

         horrible about it and he texted me back saying I should be more careful

         in the future. I remember his face. I never knew his name and was lied

         to. I was 17 and no idea how old he was. Eventually as I turned 18 and

         older, I told them to never contact me again because I felt so disgusting.

         When I saw Michael L. Goguen’s face all over Facebook I KNEW that

         was the guy I slept with that night for money.. I had a panic attack and

         ran to the bathroom to throw up. I had flashbacks in my mind, seeing

         his face. I believe the girl’s story because I’ve been through it and I’ve

         seen how this man can act… With a 17 year old girl. I am now 23 and

         have two little girls and I’m a full time student and work full time and I

         look back on that in disgust. Seeing these allegations against him makes

         me happy that karma is coming back around because he took away an

         important part of my identity search as a teenager. I was afraid to come

         forward with this but I can’t keep quiet about something that could

         ruin this girl’s life forever. Thank you.”




Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 84 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 85 of 135



       375. On information and belief, PAM DOE recanted her story after being

threatened by an attorney of Goguen, forced to sign a non-disclosure and non-

disparagement agreement, and paid directly or indirectly by Goguen via an

intermediary set up by Goguen or one of Goguen’s legal representatives for the

purpose of maintaining PAM DOE’s silence or complicity.

       376. On information and belief, PAM DOE received legal assistance from

Goguen.

       377. PAM DOE was part of the Goguen Sexual Enterprise by virtue of being

paid by Goguen to have sex with him, then by being paid by Goguen to keep their

illicit relationship quiet.

       378. Shane Erickson was part of the Goguen Sexual Enterprise by virtue of

being offered and accepting things of value by Goguen to conceal or not investigate

his illicit relationship with PAM DOE.

       379. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(A) in furtherance of the Goguen

Sexual Enterprise and which are chargeable under state law and punishable by

imprisonment for more than one year.

   A. Specifically, Defendants Goguen, the Trustee of the Michael L. Goguen

   Trust, Valley Oak, LLC, and Whitefish Frontiers, LLC, by knowingly offering or



      Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 85 of 135
   Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 86 of 135



conferring upon Shane Erickson and Shane Erickson knowingly accepting a

pecuniary benefit in the form of an all-expense paid hunting trip and private jet

travel to Colorado as consideration for a violation of Det. Erickson’s duty to

investigate the alleged sexual assault of PAM DOE by Defendants Goguen and

Eric Payne, as part of a pattern of activity to conceal the Goguen Sexual

Enterprise and in violation of § 45-7-101, MCA.

B. Defendant Goguen and Eric Payne have violated § 45-5-601, MCA relating to

patronizing prostitution from PAM DOE, who at the time was a child under the

age of 18, an offender of which shall be punished by imprisonment in a state

prison for a term of 100 years.

C. Defendant Goguen and Eric Payne have violated § 45-5-602, MCA §45-5-603,

MCA related to promoting prostitution by encouraging, inducing, or otherwise

purposely causing PAM DOE, who at the time was a child under the age of 18, to

become a prostitute and aggravated promotion of prostitution by compelling

PAM DOE to engage in prostitution under fraud or coercion, an offender of

which shall be punished by imprisonment in a state prison for a term of 100

years.




  Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 86 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 87 of 135



      380. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

   A. Specifically, Defendants Goguen, the Trustee of the Michael L. Goguen

   Trust, Valley Oak, LLC, and Whitefish Frontiers, LLC have violated 18 U.S.C. §

   1510 by having willfully endeavored by means of bribery to obstruct, delay, or

   prevent Shane Erickson from communicating information Marshall and

   Erickson had discovered about Goguen’s conduct relating to the alleged sexual

   assault of PAM DOE and related matters to the FBI.

   B. Defendants Goguen, the Trustee of the Michael L. Goguen Trust, Valley Oak,

   LLC, and Whitefish Frontiers, LLC have violated 18 U.S.C. § 1513(b) by

   corruptly persuading or attempting to persuade or by engaging in misleading

   conduct toward Shane Erickson with the intent to hinder, delay, or prevent

   Shane Erickson from communicating information relating to the Goguen Sexual

   Enterprise and the alleged sexual assault of PAM DOE to the FBI.

   C. Defendants Goguen, the Trustee of the Michael L. Goguen Trust, Valley Oak,

   LLC, and Whitefish Frontiers, LLC have violated 18 U.S.C. § 1952 relating to

   interstate transportation of Shane Erickson via Goguen’s Private jet, believed to

   be paid for and maintained by Valley Oak, LLC, Whitefish Frontiers, LLC and



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 87 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 88 of 135



   the Trustee of the Michael L. Goguen Trust, to promote, manage, establish, carry

   on, or facilitate the promotion, management, establishment, or carrying on, of

   the unlawful activity, among others, of bribing Erickson and in furtherance of

   the Goguen Sexual Enterprise.

Eric Payne

      381. Eric Payne is the former owner of Frontier Builders of Montana, LLC,

which performed several construction projects for Goguen over the years, including

building his large homes in Montana, PROOF Research, Casey’s Bar, Two Bear

Ranch and a multitude of other large projects.

      382. Payne and Goguen were close friends for years.

      383. Goguen gave Payne an “office” in the basement of Casey’s Bar that was

passcode protected, had a built-in full size stripper pole, and commonly referred to

as the “boom boom” room where he and Payne could procure young women to

engage in sexual acts with them for money, drugs or other items of value as part of

the Goguen Sexual Enterprise.

      384. When Marshall arrived in Whitefish in 2013, he was informed that

Payne had for years been overcharging Goguen tens of millions of dollars on the

construction projects performed by his company Frontier Builders.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 88 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 89 of 135



      385. Marshall and others approached Goguen about Payne stealing from

Goguen. Goguen informed Marshall that he was aware of the overcharging by Payne

but that exposing Payne through a lawsuit brought too much risk with it given their

extensive past relationship.

      386. Marshall, who was still trying to get oriented and gain his footing

within the Goguen organization, did not press Goguen for an explanation at the

time and it took him a couple of years to figure out what Goguen meant by this

comment.

      387. In or around 2013, scrutiny was brought on Casey’s Bar, owned by

Goguen, by the Northwest Montana Drug Task Force because of information that

narcotics were being sold on and in the premises of Casey’s.

      388. Eric Payne’s son, Cody Payne, was implicated in the narcotics scrutiny

received by Casey’s Bar.

      389. Goguen used the implication of Cody Payne as leverage against Eric

Payne and forced him to sell his interest in Frontier Builders of Montana, Inc. to

Walter Wilkinson and move out of the state, not to return. Within weeks, Payne

moved to Arizona where he lived for a number of years.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 89 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 90 of 135



      390. A couple of years after Payne was forced out of town by Goguen,

Marshall was riding with Goguen in Goguen’s truck while Goguen was having a

phone conversation with Payne about returning to Whitefish.

      391. At this time, Goguen was under a ton of scrutiny regarding allegations

that he participated in the sexual assault of PAM DOE.

      392. Goguen expressed to Marshall that he was concerned about the

allegations especially with the increasing stress he was under with the Amber

Baptiste affair. Goguen further informed Marshall that Payne was with him during

the night of the alleged sexual assault.

      393. During Goguen’s call with Payne in Marshall’s presence, Goguen

offered to fund Payne to start up a new construction company in Whitefish if Payne

agreed to back Goguen’s version of the story about the sexual assault of PAM DOE

should he be questioned by law enforcement or if it came up in a deposition in the

Baptiste case.

      394. Payne accepted Goguen’s offer and moved back to Whitefish shortly

after his conversation with Goguen.

      395. Payne now owns nuWest Builders, Inc., which has done several large-

scale projects for Goguen and is believed to be working on additional current

projects for Goguen.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 90 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 91 of 135



      396. After Goguen’s phone call with Payne ended, Marshall asked Goguen if

the allegations that he had sex with PAM DOE were true, to which Goguen

responded affirmatively.

      397. Marshall also asked Goguen how old PAM DOE was, with Goguen

responding “maybe 17 or 18.”

      398. During Marshall’s conversation with Goguen after his call with Payne,

Goguen also informed Marshall that PAM DOE had made a couple of attempts to

report the sexual assault to the Flathead County Sheriff’s Office, but the reports

were not pursued by the former Sheriff, Chuck Curry.

      399. According to Goguen, former Sheriff Curry informed him of PAM

DOE’s attempts to report the sexual assault to the Sheriff’s Office, which prompted

a series of phone calls between Payne and Goguen with Goguen offering to pay for

Payne to return to Whitefish under the condition that Payne would back Goguen’s

version of the story regarding the sexual assault in civil and criminal proceedings.

      400. It is believed Goguen later repaid former Sheriff Curry for his loyalty by

giving Curry, when he retired from the Sheriff’s Office, a job working for Goguen at

Two Bear Air Rescue, where Curry still works.

      401. On or about February 10, 2016 Goguen instructed Marshall to use his

“general menacing demeanor” to “come down as hard as you want” on Payne to



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 91 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 92 of 135



force Payne to stop spreading false rumors about Marshall. If Payne refused, Goguen

threatened to expose Payne for the “unscrupulous practices,” “outright fraud” and

“overcharging” he had experienced with Frontier Builders.

      402. Marshall did not come down “hard” on Payne.

      403. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(A) in furtherance of the Goguen

Sexual Enterprise and which are chargeable under state law and punishable by

imprisonment for more than one year.

   A. Specifically, Defendant Goguen and Eric Payne have violated §§ 45-5-601,

   602, and 603, MCA relating to the patronizing, promotion, and aggravated

   promotion of prostitution.

   B. Defendant Goguen and the Trustee of the Michael L. Goguen Trust have

   violated § 45-7-206, MCA for tampering with a witness by purposely or

   knowingly attempting to induce Payne to withhold testimony, documents, or

   information from an investigation.

   C. Payne, and Defendants Michael L. Goguen, and the Trustee of the Michael L.

   Goguen Trust have violated § 45-6-341, MCA for money laundering by receiving

   a benefit from Defendants Goguen or the Trustee of the Michael L. Goguen

   Trust in the form of money invested into a new construction business derived



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 92 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 93 of 135



   from the unlawful activity of and Payne being tampered with as a witness in

   violation of § 45-7-206, MCA.

   D. Defendant Goguen violated § 45-5-203, MCA involving intimidation when,

   under circumstances that reasonably tend to produce a fear that it will be carried

   out, threatened to inflict harm on Eric Payne through the instrumentalities of

   Two Bear Security and Amyntor, meant to cause reasonable apprehension of

   bodily injury in Eric Payne by putting pressure on Payne to sell his company and

   move to Arizona.

      404. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

   A. Defendants Goguen and the Trustee of the Michael L. Goguen Trust and Eric

   Payne have violated 18 U.S.C. § 1956 relating to laundering of monetary

   instruments in aid of the Goguen Sexual Enterprise, by knowingly participating

   in financial transactions involving proceeds derived from the illegal conduct of

   Goguen and the Trustee of the Michael L. Goguen Trust tampering with Payne

   as a witness in violation of § 45-7-206, MCA.

Shawn Lewis




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 93 of 135
       Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 94 of 135



       405. In or around May of 2015, Marshall discovered that Shawn Lewis was

using Amyntor and Two Bear Security, LLC funds to purchase expensive jewelry,

clothing, artwork, furniture, and vacations for himself and his then girlfriend, now

wife. Lewis was using Two Bear Security and Amyntor company credit cards to

embezzle these funds.

       406. Marshall had also purchased a truck for Shawn’s son out of his

personal funds ($31,419 on February 24, 2015) and an engagement ring for Shawn’s

fiancé wife (which Shawn partially paid back but still owes $15,000).

       407. Marshall expected to be reimbursed for the funds he spent on Lewis,

but when the relationship with Goguen soured, Marshall was never reimbursed.

       408. Marshall informed Goguen that Lewis was embezzling Amyntor funds

and discussed his desire to fire Lewis, which Goguen refused to do because in

Goguen’s opinion Lewis had too much disparaging information on Goguen’s sexual

proclivities and illegal activities.

       409. In Goguen’s view, firing Lewis would create too high of a risk that

Lewis could distribute information he had about the Goguen Sexual Enterprise to

the press or law enforcement.

       410. Marshall was left with no other recourse to remedy the issue other than

a stern discussion with Lewis.



      Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 94 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 95 of 135



      411. After another incident of misconduct and unprofessional behavior by

Lewis at a charity event in Whitefish, Marshall demoted Lewis from his role as

President of Amyntor Group, cut his salary and transferred him to Texas where his

only responsibility would be to manage the Mexico City, Mexico office.

      412. Goguen found out after the fact when Lewis informed him that he had

been transferred to Texas.

      413. Goguen asked Marshall why he had not informed him of the demotion

of Lewis and Marshall responded that as the CEO and Managing Member, it was in

the best interests of the company.

      414. Shortly thereafter, Lewis set up a company in Guadalajara named

Amyntor Guadalajara that Lewis owned outright without Marshall’s knowledge.

      415. As a result of this information and the many other issues involving

Lewis, Marshall requested Lewis to resign and sign a separation agreement.

      416. By the time that Goguen’s and Marshall’s relationship had

irreconcilably deteriorated, Lewis called Marshall panicked and stated that “Goguen

is all over me.” Lewis also stated Goguen told him that Marshall had made

accusations that Lewis had embezzled money from Two Bear Security and Amyntor.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 95 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 96 of 135



      417. Lewis told Marshall he felt pressured by Goguen to support Goguen’s

efforts to damage Marshall’s integrity and reputation by fabricating evidence against

Marshall.

      418. Goguen let Lewis keep approximately $150,000 in Amyntor assets six

months after Lewis had been fired by Marshall to buy his silence about his

knowledge of the Goguen Sexual Enterprise.

      419. On information and belief, Goguen also paid Lewis an additional

undisclosed amount of cash in an attempt to get Lewis to help Goguen turn other

Amyntor employees against Marshall and to silence Lewis from disclosing damning

information about the Goguen Sexual Enterprise.

      420. When Goguen dissolved Amyntor, Marshall attempted to retrieve the

approximately $150,000 in Amyntor assets that Lewis had taken and the vehicle

Marshall had purchased for Lewis’s son, to no avail.

      421. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(A) in furtherance of the Goguen

Sexual Enterprise and which are chargeable under state law and punishable by

imprisonment for more than one year.

   A. Defendants Goguen and the Trustee of the Michael L. Goguen Trust and

   other DOE defendants have violated § 45-6-341, MCA for money laundering by



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 96 of 135
          Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 97 of 135



      giving or transferring proceeds that Lewis knew has been derived from unlawful

      activities.

      B. Defendants Goguen and the Trustee of the Michael L. Goguen Trust violated

      § 45-7-206, by tampering for purposely or knowingly attempting to induce or

      otherwise induce or otherwise cause Lewis as a witness to withhold testimony,

      testify falsely, elude testimony, and not appear at any proceeding or investigation

      to which Lewis has been summoned and in furtherance of the Goguen Sexual

      Enterprise.

          422. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

      A. Defendants Goguen and the Trustee of the Michael L. Goguen Trust and

      other DOE Defendants have violated 18 U.S.C. § 1956 relating to laundering of

      monetary instruments derived from the proceeds of the unlawful tampering of

      Shawn Lewis in furtherance of the Goguen Sexual Enterprise.

MARK DOE 4




4
    For privacy, the actual name of Mark Doe has been redacted from this complaint.


        Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 97 of 135
          Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 98 of 135



          423. In or around July of 2015, Goguen asked Marshall to resolve a problem

he was having with a member of his harem named EMILY DOE5 who was living in

New York.

          424. EMILY DOE’s boyfriend, MARK DOE, had caught Goguen in an

affair with EMILY DOE and called Goguen extremely angry.

          425. MARK DOE threatened to contact Goguen’s third wife and tell her

about the affair and how much money Goguen had secretly been paying his

girlfriend EMILY DOE to have sex with him and then remain silent.

          426. MARK DOE also threatened to reveal Goguen’s payments to the

Internal Revenue Service and to contact Goguen’s then current employer, Sequoia

Capital.

          427. When MARK DOE found more evidence of what was occurring, he

called Goguen several times and told Goguen he needed to stop seeing his girlfriend.

          428. Goguen continued to see EMILY DOE and wire her money despite

MARK DOE’s angry pleas, and Goguen nearly got caught red-handed in New York

by MARK DOE with EMILY DOE on one occasion in or around May or June of

2015.




5
    For privacy, the actual name of Emily Doe has been redacted from this complaint.


        Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 98 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 99 of 135



      429. On July 20, 2015, Goguen came to Marshall and told him that he was

trying to help EMILY DOE and that MARK DOE was making threats to manipulate

Goguen into giving him more money.

      430. On July 20, 2015, Goguen provided Marshall with copies of MARK

DOE’s New York State Driver’s License and his permanent residence card that he

somehow obtained, as well as email addresses and phone numbers for MARK DOE,

and gave them to Marshall.

      431. Goguen asked Marshall to conduct cyber-attacks against MARK DOE

“like w/ Nash.”

      432. Marshall did not conduct cyber-attacks against MARK DOE.

      433. MARK DOE continued calling Goguen and threatened Goguen that if

he did not stop contacting and seeing his girlfriend then he was going to contact

Goguen’s wife and Sequoia Capital to tell Goguen’s colleagues about the

unscrupulous behavior of Goguen.

      434. This threat by MARK DOE enraged Goguen and Goguen then told

Marshall that if the cyber route was not working, he wanted Marshall to go pay

MARK DOE a personal visit in New York and put an end to the situation.

      435. Marshall asked Goguen to be more specific and Goguen said he just

wanted MARK DOE to be put out of play, permanently.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 99 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 100 of 135



      436. Based on Goguen’s previous command for Marshall to kill Nash,

Marshall interpreted Goguen’s request to put MARK DOE out of play permanently

as an instruction or solicitation for Marshall to kill MARK DOE.

      437. Marshall did not follow through with Goguen’s instruction and

solicitation to kill MARK DOE.

      438. Soon after, Marshall was on a business trip to New York for Amyntor.

      439. Marshall arranged to meet with MARK DOE over a beer in an upper

east side pub that Marshall knew.

      440. After buying MARK DOE a beer and having a cordial conversation

with him at the pub, Marshall was able to convince MARK DOE to stop making

threats against Goguen.

      441. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(A) in furtherance of the Goguen

Sexual Enterprise and which are chargeable under state law and punishable by

imprisonment for more than one year.

   A. Specifically, Defendant Goguen violated § 45-4-101, MCA involving

   solicitation of murder by commanding, encouraging, or facilitating Marshall,

   knowing that Marshall was capable of doing so, to cause the deliberate homicide

   of MARK DOE, an offense chargeable under state law § 45-5-102, MCA.



    Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 100 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 101 of 135



   B. Defendant Goguen and the Trustee of the Michael L. Goguen Trust have

   violated § 45-5-601, MCA related to patronizing prostitution of EMILY DOE.

   C. Defendants Goguen and the Trustee of the Michael L. Goguen Trust have

   violated § 45-5-602, MCA related to promoting prostitution of EMILY DOE.

   D. Defendants Goguen and the Trustee of Michael L. Goguen have violated §

   45-6-341, MCA for money laundering by facilitating the transfer of funds to

   EMILY DOE for an unlawful activity consisting of patronizing prostitution in

   violation of § 45-5-601, MCA andN.Y.P.C. Article 230.02; and prostitution in

   violation of N.Y.P.C. Article 230.00.

      442. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

   A. Defendants Goguen and the Trustee of the Michael L. Goguen Trust and

   other DOE Defendants have violated 18 U.S.C. § 1956 relating to laundering of

   monetary instruments derived from the proceeds of the above-described unlawful

   activity of prostitution and patronizing prostitution in violation of the laws of

   New York and Montana.

   B. Defendants Goguen and the Trustee of the Michael L. Goguen Trust have

   violated 18 U.S.C. § 1952 relating to interstate commerce, specifically



    Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 101 of 135
         Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 102 of 135



      transportation of Defendant Goguen with the intent to otherwise promote,

      manage, establish, carry on, or facilitate the promotion, management,

      establishment, or carrying on, of prostitution in violation of New York Penal

      Code Article 230.00 and patronizing prostitution in violation of New York Penal

      Code Article 230.02 in furtherance of the Goguen Sexual Enterprise.

      C. Defendant Goguen and DOE Defendants violated 18 U.S.C. § 1028(a)(7)

      relating to fraud and related activity in connection with sending multiple

      identification documents of MARK DOE to Marshall with the intent that

      Marshall engage in unlawful activity of cyber-crimes and acts of violence against

      MARK DOE.

AUDRY DOE6

          443. Goguen met AUDRY DOE in or around 2010 at a strip club in Las

Vegas where she worked and lived.

          444. On information and belief, AUDRY DOE was an exotic dancer,

stripper, and prostitute when Goguen met her.

          445. Upon meeting her, Goguen started having a sexual relationship with

AUDRY DOE and in exchange provided her with money, expensive gifts and

jewelry.


6
    For privacy, the real name of Audrey Doe has been redacted from this complaint.


        Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 102 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 103 of 135



      446. Goguen continued to have a relationship with AUDRY DOE, which

likely continues to this day.

      447. Over the years, Goguen has paid AUDRY DOE tens of millions of

dollars, including many times when Goguen had current events that affected

Goguen's family, other mistresses, or issues with Amber Baptiste, Bryan Nash, etc.

which AUDRY DOE used as moments to apply pressure on him.

      448. On numerous occasions, Goguen bragged to Marshall that he had an

Excel sheet with 5,000 women on it with whom Goguen had sexual intercourse.

Goguen showed this Excel sheet to Marshall from Goguen’s iPad.

      449. Goguen apparently has organized this list from the most volatile

women to the least volatile women.

      450. Many of these women were not even mentioned by name, but by

locations they frequented, such as the “Starbucks Girl.”

      451. AUDRY is listed as number one on the list as Goguen believes she is

the most volatile member of his “harem.”

      452. In February of 2015, at the request of Goguen, Marshall used NetJets

to fly to Miami and meet AUDRY DOE at the Setai Miami Beach to pay her

$250,000 in cash.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 103 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 104 of 135



      453. AUDRY DOE was accompanied by two men whom AUDRY DOE

identified as her cousin and uncle. Goguen told Marshall that he believed these men

were potentially associated with organized crime.

      454. Marshall handed AUDRY DOE a leather duffle bag containing the

$250,000 in cash.

      455. Upon receiving the duffle bag, AUDRY DOE took it to the women's

restroom and transferred the cash to a different bag and after exiting the restroom

handed Marshall the empty leather duffle bag.

      456. AUDRY DOE, still not satisfied by the pay-off, told Marshall she also

wanted expensive watches for each of her “family” members “for their trouble” and

Tiffany earrings for herself.

      457. Marshall called Goguen informing him of the jewelry request and

received approval from Goguen to purchase the requested items.

      458. Marshall then used funds from his own personal account to purchase

said items for AUDRY DOE and her supposed family associates, costing

approximately $48,000 for the two watches and the set of earrings.

      459. Within a couple of days, Marshall again met with AUDRY DOE, giving

her the requested jewelry.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 104 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 105 of 135



      460. Goguen also bought AUDRY DOE a multi-million-dollar home in

Santa Monica, California, through Defendant Michael L. Goguen Trust.

      461. Goguen apparently got AUDRY DOE pregnant multiple times. The

first time AUDRY DOE got pregnant, Goguen paid her to have an abortion.

      462. AUDRY DOE was part of the Goguen Sexual Enterprise by engaging

in prostitution or other lewd or immoral acts with Goguen.

      463. On information and belief, AUDRY DOE traveled in interstate

commerce to Whitefish, Montana, staying at one of Goguen’s safe houses owned by

Crystal Slopeside, LLC, as recently as December 28, 2020.

      464. Goguen diverted the time and attention of Marshall and thereby

injured Marshall in his business by having Marshall fly to Miami and pay AUDRY

DOE for her silence and complicity in the Goguen Sexual Enterprise.

      465. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(A) in furtherance of the Goguen

Sexual Enterprise and which are chargeable under state law and punishable by

imprisonment for more than one year.

   A. Defendants Goguen and the Trustee of the Michael L. Goguen Trust have

   violated § 45-6-341, MCA for money laundering by facilitating the transfer of

   funds to AUDRY DOE for unlawful activity consisting of patronizing



    Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 105 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 106 of 135



   prostitution in violation § 45-5-601, MCA and prostitution in violation of

   Florida Statute § 796.07.

   B. Defendant Goguen and the Trustee of the Michael L. Goguen Trust have

   violated § 45-5-601, MCA related to patronizing prostitution of AUDRY DOE.

   C. Defendants Goguen and the Trustee of the Michael L. Goguen Trust have

   violated § 45-5-602, MCA related to promoting prostitution of AUDRY DOE.

      466. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

   A. Defendants Goguen and the Trustee of the Michael L. Goguen Trust and

   other DOE Defendants have violated 18 U.S.C. § 1956 relating to laundering of

   monetary instruments derived from the proceeds of the above-described unlawful

   activity of prostitution and patronizing prostitution in violation of State of

   Florida and State of Montana law.

      467. Defendants Goguen and the Trustee of the Michael L. Goguen Trust

have violated 18 U.S.C. § 1952 relating to interstate commerce, specifically

transportation of Defendant Goguen and transportation of AUDRY DOE with the

intent to otherwise promote, manage, establish, carry on, or facilitate the promotion,

management, establishment, or carrying on, of prostitution in violation of Florida



    Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 106 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 107 of 135



Statute § 796.07 for prostitution and promotion of prostitution in violation of § 45-

5-602, MCA in furtherance of the Goguen Sexual Enterprise.

Karen Valladao

      468. On information and belief, Goguen has made tens to hundreds of

millions of dollars in wire transfers to women over the years to enable or cover-up

the Goguen Sexual Enterprise.

      469. Defendant Karen Valladao and her accounting firm, Defendant Frank,

Rimerman, allowed and implicitly agreed, by accepting payment from Goguen, to

carry out acts in furtherance of the Goguen Sexual Enterprise.

      470. Vallado and Frank, Rimerman have facilitated the Goguen Sexual

Enterprise by helping Goguen setup for profit and non-profit entities to be used by

individuals as a way to conceal hush money payments to victims or participants of

the Goguen Sexual Enterprise.

      471. Valladao and Frank, Rimerman have helped Goguen report fraudulent

deductions to the Internal Revenue Service for payments that Goguen made

through multiple business entities, including through Defendants and other DOE

Defendants, which were used in furtherance of the Goguen Sexual Enterprise.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 107 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 108 of 135



       472. Karen Valladao over the years became concerned that Goguen was

violating federal tax law each time he made one of these transactions involving his

harem for failing to file federal gift tax returns or for other tax fraud related offenses.

       473. Valladao expressed these concerns to Marshall in person on visits she

made to Whitefish and requested Marshall attempt to help get Goguen to either

stop making such payments or to start paying gift taxes on any future payments.

       474. Marshall repeatedly informed Goguen that he needed to be careful

with these transactions and to start filing gift tax returns.

       475. After the Baptiste lawsuit was filed against Goguen, which included

allegations of federal tax crimes against him, Valladao subsequently drafted

hundreds of backdated loan documents for the tens to hundreds of millions of

dollars in wire transfers Goguen has sent women and others in furtherance of the

Goguen Sexual Enterprise to assist Goguen in mitigating his civil and criminal

exposure arising from the Goguen Sexual Enterprise.

       476. Vallado and Frank, Rimerman have acted in furtherance of the

Goguen Sexual Enterprise by assisting Goguen to make hush payments to

individuals having knowledge of the Goguen Sexual Enterprise.

       477. Vallado and Frank, Rimerman have facilitated the Goguen Sexual

Enterprise by helping Goguen create other documentation to fraudulently conceal



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 108 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 109 of 135



Goguen’s failure to file gift tax returns for many of the hundreds of hush payments

Goguen has made to individuals over the years.

      478. Vallado and Frank, Rimerman have also assisted Goguen in falsely

accusing Marshall of wire fraud, money laundering, and tax evasion to U.S.

Government law enforcement.

      479. On information and belief, in an effort to tidy up Defendant Goguen’s

years of hiding immoral activities and attempts to buy-off witnesses and victims of

the Goguen Sexual Enterprise and Goguen’s nefarious activities related to, Goguen

has come to an agreement with his accountants, including Defendants Karen

Valladao and Frank, Rimerman, to amend four years of tax returns after-the-fact to

reflect $30,000,000 in payments made to at least thirty women, including strippers,

escorts, prostitutes, married women and others.

      480. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(A) in furtherance of the Goguen

Sexual Enterprise and which are chargeable under state law and punishable by

imprisonment for more than one year.

   A. Defendants Valladao, Goguen, the Trustee of the Michael L. Goguen Trust,

   and Frank, Rimerman, have violated § 45-6-341, MCA for money laundering by

   facilitating the transfer of funds to Goguen’s harem in the Goguen Sexual



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 109 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 110 of 135



   Enterprise for unlawful activity consisting of patronizing prostitution in violation

   § 45-5-601, MCA and other state and federal statutes.

      481. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

   A. Specifically, Goguen, Trustee of the Michael L. Goguen Trust, Valladao and

   Frank, Rimerman violated 18 U.S.C. § 1512(c) relating to tampering with a

   witness, victim or informant by corruptly altering, destroying, mutilating, or

   concealing a record, document, or other object or attempting to do so, with the

   attempt to impair the object’s integrity or availability for use in any official

   proceeding or otherwise obstruct, influence or impede an official proceeding or

   attempts to do so by creating business documents and amending tax records as a

   means to conceal the activities of the Goguen Sexual Enterprise.

   B. Defendants, Goguen, the Trustee of the Michael L. Goguen Trust, Valladao

   and Frank, Rimerman have violated 18 U.S.C. § 1956 relating to laundering of

   monetary instruments in aid of the Goguen Sexual Enterprise to numerous

   women by directing the formation of entities used by Goguen to deposit pay-offs

   as described herein;




    Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 110 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 111 of 135



   C. Such conduct by Defendants Goguen, the Trustee of the Michael L. Goguen

   Trust, Valladao, and Frank, Rimerman violated 18 U.S.C. § 1952 by using any

   facility in interstate or foreign commerce with the intent to otherwise promote,

   manage, establish, carry on, or facilitate the establishment of an unlawful activity,

   particularly the Goguen Sexual Enterprise.

Procurement of StingRay Device

      482. Sometime in 2016, Goguen’s Two Bear Air Rescue helicopter

participated in two joint exercises with the FBI, during which the FBI brought onto

the helicopter a cell site simulator device (aka, a “StingRay”), which masquerades as

a cell tower in order to intercept, locate, collect phone usage data, and monitor the

communications, in order to test whether it would function properly on the

helicopter without interference therefrom.

      483. After learning of the exercises with the FBI and use of the StingRay

device on the helicopter, Goguen became interested in obtaining a StingRay device

for himself because of its capabilities to locate, intercept, collect phone usage data,

and monitor cellular phone communications.

      484. In or around the end of 2016, Goguen asked Marshall to look into

obtaining a StingRay for him.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 111 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 112 of 135



      485. Goguen later directed the head of Defendant Two Bear Air Rescue, Jim

Pierce, to persuade Marshall into obtaining a Stingray device for Goguen, who

texted Marshall on February 16, 20, and 21, 2017 about whether Marshall could

obtain the StingRay.

      486. Goguen requested whether the Flathead County Sheriff’s Office,

specifically Sheriff Chuck Curry, would provide authorization for Goguen to use the

StingRay device in the Two Bear Air Rescue Helicopter.

      487. On February 21, 2017, Marshall confirmed to Pierce and Goguen that

a StingRay device is restricted government technology and that procuring and using

a cell site simulator in the manner sought by Goguen is not permitted by law.

      488. Nonetheless, it is believed that Goguen was able to obtain a Stingray

device for Goguen through Jim Pierce’s contacts from a source in Europe.

      489. Thereafter, at Goguen’s direction, the StingRay device was imported

into the United States, potentially in violation of the U.S. International Traffic in

Arms Regulations (“ITAR”).

      490. Marshall later observed the StingRay device mounted inside of a Two

Bear Air Rescue helicopter which is used to assist the Flathead County Sheriff’s

Office and conduct search and rescue operations.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 112 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 113 of 135



      491. It is believed that employees with Two Bear Air, Two Bear Air Rescue

Foundation or Two Bear Security routinely and unlawfully use the StingRay device

to track cell phones and listen to conversations of individuals residing in Flathead

County, Montana, including Marshall, Maguire, Whitefish Police Chief Bill Dial,

and others who possess damaging information about the Goguen Sexual Enterprise.

      492. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(A) in furtherance of the Goguen

Sexual Enterprise and which are chargeable under state law and punishable by

imprisonment for more than one year.

   A. Defendants Goguen, the Trustee of the Michael L. Goguen Trust, Two Bear

   Air Rescue, Two Bear Air 1, LLC and other Doe Defendants have violated § 45-

   8-213, MCA by purposely violating privacy in communications by repeatedly

   intercepting the electronic communications of Marshall, Maguire, and others and

   recording conversations therefrom without their knowledge.

      493. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

   A. Specifically, by attempting to obtain a StingRay device in a corrupt manner,

   and by obtaining the StingRay device, importing the StingRay device into the



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 113 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 114 of 135



   United States, and using the StingRay device to monitor individuals’ cell phone

   communications, Defendants Goguen, the Trustee of the Michael L. Goguen

   Trust Two Bear Air 1, LLC, and Two Bear Air Rescue Foundation, and other

   DOE DEFENDANTS violated 18 U.S.C. § 1029 based on acts of fraud and

   related activity in connection with access devices as part of his scheme to carry

   out or conceal the Goguen Sexual Enterprise.

   B. Such conduct by Defendants Goguen, the Trustee of the Michael L. Goguen

   Trust, Two Bear Air 1, LLC and Two Bear Air Rescue Foundation, and other

   DOE Defendants violates 18 U.S.C. § 1952 by using any facility in interstate or

   foreign commerce with the intent to otherwise promote, manage, establish, carry

   on, or facilitate the establishment of an unlawful activity, specifically by Goguen

   and other DOE Defendants as a scheme to use the StingRay device to monitor

   the communications of those, including Plaintiffs, who possess information

   about the Goguen Sexual Enterprise.

Transportation of Narcotics

      494. In or around late 2015 or early 2016, Marshall discovered that a regular

passenger on Goguen’s private jet had brought a kilo of cocaine into Whitefish,

Montana.




    Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 114 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 115 of 135



      495. Due to the suspicious behavior of the passenger not letting any of the

baggage handlers at Goguen’s hangar handle this particular bag, and due to the

comments and behavior of the other passengers with her, Marshall decided to look

inside the bag when the passenger was not looking, in the interest of security.

      496. Inside the bag, Marshall saw a large saran wrapped package wrapped in

clear packing tape. Based on Marshall’s training and experience as a former State

Police Drug Enforcement Detective, and from its appearance and the comments he

heard from other passengers, Marshall strongly suspected that the package was a

kilogram of cocaine.

      497. This particular incident was one of the reasons Marshall, with the

assistance and facilitation of Detective Shane Erickson, wanted to present at a

meeting that he was attempting to schedule with the FBI, among others.

      498. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(A) in furtherance of the Goguen

Sexual Enterprise and which are chargeable under state law and punishable by

imprisonment for more than one year.

   A. As part of the Goguen Sexual Enterprise, Goguen’s regular passenger

   procured, possessed, or transported dangerous drugs in the form of a large

   quantity of cocaine in violation of § 45-9-102, MCA, which exposed Goguen and



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 115 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 116 of 135



   Amyntor to a high degree of risk that such persons would not be able to obtain

   or maintain a security clearance. Such conduct thereby injured Plaintiffs’

   business.

      499. The conduct and acts described above and elsewhere herein, including

by Defendants Goguen, Whitefish Frontiers, LLC and other DOE Defendants,

constitute racketeering activities under 18 U.S.C. § 1961(1)(D) as offenses involving

the felonious importation, receiving, concealment, buying, selling, or otherwise

dealing in a controlled substance or listed chemical as defined in section 102 of the

Controlled Substances Act, punishable under any law of the United States and used

in furtherance of the Goguen Sexual Enterprise.

Fraudulent Dissolution of Amyntor and Theft of Trade Secrets

      500. Goguen failed to continue to fund Amyntor in the fall of 2018 for the

purpose of destroying the company Plaintiffs had built, despite knowing that

Plaintiffs were continuing to provide services and spending personal and business

property to promote the company’s business around the world.

      501. Goguen allowed resources to be drained or transferred from Amyntor

to other Defendants to destroy the investments of time and money that Plaintiffs

had expended to promote Amyntor’s activities.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 116 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 117 of 135



      502. When Marshall and Maguire confronted Goguen about the fact that

Amyntor would likely not receive a facility security clearance as a result of the

Goguen Sexual Enterprise, instead of working with his business partner to find a fair

financial buyout plan, Goguen maliciously retaliated against Plaintiffs by dissolving

Amyntor and removing Marshall from all responsibilities, despite the extensive

efforts Plaintiffs had expended to build Amyntor’s security and intelligence

contracting business.

      503. Around late 2018, Marshall learned that Goguen had given and

communicated, without authorization, Amyntor trade secrets by giving financial

bank records containing confidential information about Amyntor’s private contracts

to Nic McKinley of Deliver Fund, to in turn give to Roston, which exposed

Amyntor’s sensitive private security contracts, knowing or recklessly disregarding the

fact that this could injure Plaintiffs’ reputation and business prospects.

      504. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

   A. By dissolving Amyntor in the manner described herein, Defendant Goguen

      violated 18 U.S.C. § 1513 by retaliating against Plaintiffs as witnesses, victims,

      or informants of the Goguen Sexual Enterprise.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 117 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 118 of 135



   B. By leaking Amyntor trade secrets to Aram Roston, Defendant Goguen

      violated 18 U.S.C. § 1832 based on his intent to convert Amyntor’s trade

      secrets without authorization and for purposes of damaging Plaintiffs’

      business.

Goguen’s False Statements to the FBI

      505. Goguen and other Defendants, out of fear of Plaintiffs’ knowledge

regarding the Goguen Sexual Enterprise, then sought to destroy Plaintiffs’

reputations by falsely filing a false sworn affidavit alleging mismanagement and

Fraud by Plaintiffs to the Federal Bureau of Investigation (“FBI”).

      506. Defendant Goguen falsely told the FBI that Marshall did not have the

experience and had stolen then laundered funds from him and by testifying in other

ways meant to obstruct law enforcement’s discovery of the Goguen Sexual

Enterprise.

      507. The conduct and acts described above and elsewhere herein constitute

racketeering activities under 18 U.S.C. § 1961(1)(B) in furtherance of the Goguen

Sexual Enterprise and which are indictable offenses.

   A. Defendant Goguen and other DOE defendants violated 18 U.S.C. § 1510 by

   willfully endeavoring by means of bribery to obstruct, delay, or prevent the

   communication of information relating to a violation of any criminal statute of



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 118 of 135
  Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 119 of 135



the United States by seeking to corruptly influence the investigation by the FBI

into the Goguen Sexual Enterprise through offers of beneficial mutual

association directly or indirectly funded or supported by Goguen;

B. Defendant Goguen and other DOE defendants violated 18 U.S.C. § 1513 by

knowingly retaliating, including interfering with the lawful employment or

livelihood of Plaintiffs, arising from Plaintiffs' exposure of the Goguen Sexual

Enterprise in which Defendants agree to remain complicit enablers.

C. Defendant Goguen and other DOE defendants violated 18 U.S.C. § 1512(c)

relating to tampering with a witness, victim or informant by corruptly altering,

destroying, mutilating, or concealing a record, document, or other object or

attempting to do so, with the attempt to impair the object’s integrity or

availability for use in any official proceeding or otherwise obstruct, influence or

impede an official proceeding, specifically to impair, obstruct, or influence the

investigation or proper administration of an FBI and other U.S. Government

agency investigation;

D. Defendant Goguen and other DOE defendants have violated 18 U.S.C. §

1952 by using interstate or foreign commerce or uses the mail or any facility in

interstate or foreign commerce with intent to promote, manage, establish, carry




 Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 119 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 120 of 135



   on, or facilitate the promotion, management, establishment, or carrying on of the

   Goguen Sexual Enterprise.

PROOF Research’s Retaliation Against Marshall

      508. For the conduct described above and herein with respect to PROOF

Research’s retaliation against Marshall as directed by its majority shareholder,

Defendant Goguen, Defendant PROOF RESEARCH Inc. violated 18 U.S.C. §

1952 by using the mail or any facility in interstate or foreign commerce with the

intent to promote, carry on, or facilitate the promotion or carrying on of the

Goguen Sexual Enterprise.

      E.      Affected Interstate Commerce

      509. The Goguen Sexual Enterprise engaged in and affected interstate

commerce, because, inter alia, Goguen and Defendants persuaded, transported,

funded, texted, called, and committed other acts in furtherance of trafficking

women who would have sex with and engage in other illicit sexual acts for money or

other items of value from Goguen.

      510. The Goguen Sexual Enterprise engaged in and affected interstate

commerce when it hired third parties to investigate, pay-off, intimidate, threaten,

travel to, and harm the reputation and lives of Goguen’s victims and enemies who

had information about the Goguen Sexual Enterprise.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 120 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 121 of 135



      511. On information and belief, Goguen was using the Amyntor NetJets

account, other private jet accounts, and his personal private jet to fly prostitutes,

strippers, escorts, or other extramarital women into Whitefish for sexual encounters

(such occurrences contributing to and partially comprising the “Goguen Sexual

Enterprise”).

      512. Goguen often euphemistically referred to the women who participated

in the Goguen Sexual Enterprise as “strippers” when Goguen was having sex with

the “strippers” he met in Las Vegas or elsewhere.

      513. Goguen would tell Marshall that these “strippers” were in love with

him, while continuing to traffic and pay for his harem of women to have sex with

him, or to birth illegitimate children with him, often by purchasing for them cars,

houses, and by giving cash or other items of value for these women to be a part of

the Goguen Sexual Enterprise.

      514. Casey’s Bar was used to lure women to participate in the Goguen

Sexual Enterprise, by providing the “boom boom” room as a space that could be

used to harbor, sequester, or maintain women for the purpose of committing illicit

sexual activity in exchange for items of value given by Goguen or Defendants’

employees or third-party hires.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 121 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 122 of 135



      515. In these ways and through other means of communication, financial

transactions, and other means of procurement, the Goguen Sexual Enterprise

affected interstate commerce.

      F.      Operation and management

      516. Defendants each exerted some measure of control over the Goguen

Sexual Enterprise, and Defendants participants in the operation or management of

the affairs of the Goguen Sexual Enterprise.

      517. Within the Goguen Sexual Enterprise, there was a common

communication network by which co-conspirators shared information on a regular

basis, including by text message, Wickr, burner phones, and other encrypted

messaging systems for the purpose of evading discovery of their criminal activities.

      518. The Goguen Sexual Enterprise used this common communication

network for the purpose of enabling the sexual activities of Goguen, Payne, and

others who participated in the Goguen Sexual Enterprise.

      519. Each participant in the Goguen Sexual Enterprise had a systematic

linkage to each other participant through corporate ties, contractual relationships,

financial ties, and the continuing direct or indirect coordination of their activities.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 122 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 123 of 135



       520. Through the Goguen Sexual Enterprise, the Defendants and their co-

conspirators functioned as a continuing unit with the purpose of furthering the

illegal scheme and their common purposes.

       521. To achieve their common goals, the Defendants hid from the general

public the unlawfulness of Goguen’s conduct and suppressed and/or ignored

warnings from third parties about his conduct.

       522. Defendants’ scheme and the above-described racketeering activities

amounted to a common course of conduct intended to conceal Goguen’s activities

and that of the Goguen Sexual Enterprise, which directly or indirectly harmed

Plaintiffs’ business and property interests.

       523. Each such racketeering activity was related, had similar purposes,

involved the same or similar participants and methods of commission, and had

similar results affecting similar victims.

       524. Defendants’ fraudulent activities are part of their ongoing business and

constitute a continuing threat to Plaintiffs’ business and property.

       525. The pattern of racketeering activity alleged herein and Goguen are

separate and distinct from each other.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 123 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 124 of 135



      526. The individual and entity Defendants named herein are separate and

distinct from each other with respect to the role and means in which they enabled

the Goguen Sexual Enterprise to occur.

      527. Defendants engaged in a pattern of racketeering activity alleged herein

for the purpose of conducting the affairs or concealing the Goguen Sexual

Enterprise.

      G.      RICO Injury

      528. Plaintiffs have been injured in their property and business by reason of

Defendants’ conduct.

      529. Had members of the Goguen Sexual Enterprise not been complicit and

had they revealed instead of concealed Goguen’s predatory behavior, Plaintiffs

would not have been injured. Thus, Plaintiffs’ injuries were directly and proximately

caused by Defendants’ racketeering activity, as described above.

      530. Goguen should have foreseen that the Goguen Sexual Enterprise

would compromise his ability to obtain a security clearance, and by extension

Amyntor’s and Plaintiffs’ ability to grow from the security contracts anticipated by

the hiring of Maguire and others.

      531. Goguen did nothing to respond to Marshall’s warnings about his

behavior, as Marshall came to understand that Goguen was not making singular



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 124 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 125 of 135



errors of judgment but instead was engaging in a pattern of activity with multiple co-

conspirators and based on the commission of high crimes or other serious felonies

that directly injured Plaintiffs’ business interests.

       532. Marshall exercised reasonable diligence in his discovery of the pattern

of the Goguen Sexual Enterprise and has continued to suffer injury since the closing

of Amyntor through the acts of Defendants arising from the Goguen Sexual

Enterprise.

       533. Defendants interfered with Plaintiffs’ current and prospective

contractual relations as Plaintiffs lost business opportunities cultivated through

Amyntor and in the current businesses that Plaintiffs have formed independent of

Amyntor.

       534. Plaintiffs have lost business profits from their past and prospective

business opportunities.

       535. Plaintiffs have lost past business wages and obtained judgments against

Amyntor from the Montana Department of Labor and Industry (“DOL”) and

subsequent District Court affirmations of the DOL judgments from their past wages

at Amyntor, but not for other entities for whom Marshall provided services.

       536. Plaintiff Marshall has lost direct personal distributions he would have

otherwise received from Amyntor and other entities but for the operation of the



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 125 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 126 of 135



Goguen Sexual Enterprise and Goguen’s retaliation against him and other Plaintiffs

because of the potential exposure they brought to the Goguen Sexual Enterprise.

      537. Plaintiffs Marshall and Maguire have lost business commissions and

fees charged in the security and defense contracting industry for the successful

solicitation and award of security contracts, which Amyntor was fully poised to gain

in 2017-2018 or from the prospective business opportunities that Plaintiffs have

pursued independent of Amyntor but have now been tarnished through Plaintiffs’

exposure to Goguen and the other Defendants.

      538. Goguen and those within the Goguen Sexual Enterprise have created a

poisoned atmosphere which has harmed the business reputation of Plaintiffs and

Plaintiffs’ ability to be successfully awarded security contracts going forward.

      539. Plaintiffs’ lost future wages from prospective business opportunities and

suffered personal and business reputational harm when Plaintiffs Marshall and

Maguire were named in a federal indictment of Marshall based on the false

testimony by Goguen and others calculated to corruptly disturb, delay, obstruct the

investigation of, and conceal the Goguen Sexual Enterprise.

      540. Plaintiffs’ reputations, integrity and credibility have suffered harm by

the actions of Defendants who acted to perpetuate or conceal the Goguen Sexual




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 126 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 127 of 135



Enterprise, after Plaintiffs have served honorably and with respect for the U.S.

Government and her People in difficult environments around the world.

       541. Each of the Plaintiffs suffered injury to property and their business as a

result of the racketeering activity of the Goguen Sexual Enterprise.

       542. By virtue of these violations of 18 U.S.C. § 1962(c), Defendants are

liable to Plaintiffs for three times the damages Plaintiffs have sustained, plus the cost

of this suit, including reasonable attorney’s fees.

                                             Claim 2

 CONSPIRING TO VIOLATE RICO IN VIOLATION OF 18 U.S.C. § 1962(D)
            (ALL PLAINTIFFS VERSUS DEFENDANTS)

       543. Plaintiffs incorporate by reference all preceding paragraphs as if fully set

forth herein.

       544. RICO provides a conspiracy cause of action. See 18 U.S.C. § 1962(d)

("It shall be unlawful for any person to conspire to violate any of the provision of

subsection (a), (b), or (c) of [§ 1962]").

       545. Overt acts for such conspiracy claims must be "act[s] of racketeering or

otherwise wrongful under RICO."

       546. Defendant Goguen conspired with the other Defendants to commit

the above-described racketeering predicate acts to further the Goguen Sexual

Enterprise.

     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 127 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 128 of 135



      547. Defendants have violated 18 U.S.C. § 1962(d) by conspiring to violate

18 U.S.C. § 1962(c).

      548. The object of this conspiracy has been and is to conduct or participate,

directly or indirectly, in the conduct of the affairs of the Goguen Sexual Enterprise

as described previously through a pattern of racketeering activity.

      549. As demonstrated in detail above, Defendants’ co-conspirators,

including, but not limited to, the Defendants, and others, including DOE

Defendants, have engaged in numerous overt and predicate fraudulent racketeering

acts in furtherance of the conspiracy that resulted in the Goguen Sexual Enterprise

injuring Plaintiffs’ business and property.

      550. Defendant Goguen, who often made payments as the Trustee of the

Michael L. Goguen Trust, violated 18 U.S.C. §1962(d) by conspiring to violate the

preceding sections of U.S.C §1962(c) as a primary perpetrator and culpable person

by attempting to use the time and resources of Plaintiffs, the other Defendants, and

others to commit racketeering activities as part of the Goguen Sexual Enterprise.

      551. Plaintiffs were injured by overt predicate acts of racketeering in

furtherance of Goguen’s conspiracy by losing their carefully built security business

and tarnishing their reputations by Goguen’s false statements to law enforcement

and other persons about Marshall’s character.



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 128 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 129 of 135



      552. Defendant Valladao violated 18 U.S.C. §1962(d) by conspiring to

violate the preceding sections of U.S.C §1962(c) when, as described above, she

knowingly agreed to facilitate as scheme which includes the operation or

management of the Goguen Sexual Enterprise, and by engaging in the following

conduct:

   A. Using Wickr or travelling to meet Goguen or Marshall in-person instead of

   using electronic-mail or other written record in order to conceal the

   communications Valladao was having about the nature of the payments made in

   furtherance of the Goguen Sexual Enterprise;

   B. Directing the establishment of for-profit and non-profit entities that were used

   in furtherance of the Goguen Sexual Enterprise, including to conceal the

   operation of the Goguen Sexual Enterprise by facilitating hush-money payments,

   directly or indirectly paid to Amber Baptiste, Shawn Lewis, Shane Erickson,

   PAM DOE, Eric Payne, Larry Woods, Kendall Gislason, Whitefish Frontiers,

   LLC and countless members of Goguen’s “harem” or others (and DOE

   Defendants and entities) who had damaging information about Goguen’s illicit

   sexual activities or were used in furtherance of it. In so doing, Valladao agreed to

   participate with Goguen in the commission of the above-described predicate acts

   in furtherance of the Goguen Sexual Enterprise.



    Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 129 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 130 of 135



   C. Creating false expense “deductions” to fraudulently deduct payments and

   expenses used in furtherance of the Goguen Sexual Enterprise as legitimate

   business deductions when they were not.

   D. Creating false and back-dated “loan” documents to cover-up payments to

   persons within the Goguen Sexual Enterprise knowing that such persons would

   not be paying back the funds given to such persons.

   E. Creating amended tax returns for Goguen or others reflecting “gifts” made to

   women and others to conceal and misrepresent the illicit nature of the payments

   made on behalf of the Goguen Sexual Enterprise.

      553. Defendant Frank, Rimerman violated 18 U.S.C. §1962(d) by

conspiring to violate the preceding sections of U.S.C §1962(c) when Frank,

Rimerman oversaw and participated, through its employees, in the activities of

Valladao and agreeing to participate with Valladao in the commission of overt

predicate acts in furtherance of the Goguen Sexual Enterprise.

      554. Defendant Casey’s Management violated 18 U.S.C. §1962(d) by

conspiring to violate the preceding sections of U.S.C §1962(c) when, as described

above, Casey’s bar knowingly agreed to facilitate the Goguen Sexual Enterprise by

permitting the operation of a “boom boom” room under locked keycode for use by




    Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 130 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 131 of 135



Eric Payne and Michael L. Goguen to engage in illicit sexual affairs and commit

other unlawful acts.

      555. Defendants Whitefish Frontiers, LLC and Valley Oak, LLC knowingly

agreed to facilitate the Goguen Sexual Enterprise by assisting in the interstate

transportation of young women to engage in the unlawful activities arising from the

Goguen Sexual Enterprise through the use of private jet and related transportation

payments.

      556. Defendant Two Bear Security, LLC knowingly agreed to facilitate the

Goguen Sexual Enterprise through the use of intimidation by its agents and

employees at the direction of Goguen, and by supplying assets and resources in

furtherance thereof.

      557.     Defendant Crystal Slopeside, LLC owns and uses two safe houses in

Whitefish, Montana and knowingly agrees, through its principals and agents, to use

these properties and others in furtherance of the Goguen Sexual Enterprise.

      558. Defendants Two Bear Air 1, LLC and Two Bear Air Rescue

Foundation procured and used a StingRay device, and thereby knowingly facilitated

the Goguen Sexual Enterprise by targeting Plaintiffs and others who potentially have

incriminating evidence about the Goguen Sexual Enterprise.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 131 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 132 of 135



       559. Defendant PROOF RESEARCH, INC. knowingly agreed to facilitate

the Goguen Sexual Enterprise by unlawfully agreeing to remove and retaliate against

Plaintiff Marshall from his executive and board positions at the direction of

Goguen.

       560. Defendant Shane Erickson knowingly agreed to facilitate the Goguen

Sexual Enterprise by accepting items of value from Goguen in exchange for his

dereliction of duty investigating PAM DOE, for relaying the information he had

learned during his investigation of the PAM DOE allegations, and informing

Goguen that Marshall was attempting to provide information to the FBI relating to

the Goguen Sexual Enterprise and other unlawful activity committed by Goguen.

       561. The nature of the above-described Defendants’ co-conspirators’ acts in

furtherance of the conspiracy gives rise to an inference that they not only agreed to

the objective of any 18 U.S.C. § 1962(d) violation of RICO by conspiring to violate

19 U.S.C. § 1962(c), but also were aware that their ongoing fraudulent acts have

been and are part of an overall pattern of racketeering activity.

       562. At all relevant times, Defendants and their co-conspirators were aware

of the essential nature and/or scope of the Goguen Sexual Enterprise and intended

to participate in it directly or indirectly.




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 132 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 133 of 135



      563. As a direct and proximate result of Defendants’ overt acts and predicate

acts in furtherance of violating 18 U.S.C. § 1962(d) by conspiring to violate 18

U.S.C. § 1962(c), Plaintiffs have been and are continuing to be injured in their

business or property, as set forth more fully above.

      564. Defendants have sought to and have engaged in the violations of the

above state and federal laws and the effects thereof detailed above are continuing

and will continue unless injunctive relief prohibiting Defendants’ illegal acts

constituting a pattern of racketeering activity is fashioned and imposed by the

Court.

                           VI.     STATEMENT OF DAMAGES

              Matt Marshall:

                      Future Lost Income and Wages: $153,050,000.00

                      Reputational Harm: $20,000,000.00

                      Other Consequential Damages: $TBD

              John Maguire:

                      Future Lost Income and Wages: $35,210,000.00

                      Reputational Harm: $20,000,000.00

                      Other Consequential Damages: $180,000.00

              Anthony Aguilar:



     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 133 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 134 of 135



                      Future Lost Income and Wages: $6,400,000.00

                      Other Consequential Damages: $120,000.00

              Keegan Bonnet:

                      Future Lost Income and Wages: $750,000.00

                      Other Consequential Damages: $45,000.00

      Summary of Actual Damages (partial list):

                      Plaintiffs’ Past Wages: $1,000,000.00

      Punitive Damages: $TBD

      Treble Damages: $TBA

      Summary of Consequential Damages: $235,755,000.00

      Summary of Reasonable Counsel’s Fees: $65,000,000.00

      TOTAL DAMAGES (minimum): $301,755,000.00

                               VII. PRAYER FOR RELIEF

Plaintiffs request judgment in their favor against Defendants as follows:

   A. For all compensatory, punitive and/or exemplary damages in an amount to be

   determined by the jury.

   B. For pre- and post-judgment interest on all such amounts to the extent

   permitted by law;




     Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 134 of 135
      Case 9:21-cv-00019-DWM Document 1 Filed 02/12/21 Page 135 of 135



   C. For injunctive or other relief including divestment or dissolution to prevent

   or enjoin against future violations;

   D. For costs and disbursements incurred by Plaintiff in these proceedings and to

   the extent permitted by law; and

   E. For all civil remedies available under 18 U.S.C. § 1964(c), including to

   recover threefold the damages Plaintiffs sustained and the cost of the suit,

   including a reasonable attorney’s fee.

   F. For such other and further relief as this Court finds appropriate and

   warranted.

                          VIII. DEMAND FOR JURY TRIAL

      Plaintiffs demand a jury trial as to all issues properly triable before a jury.

Dated this 12th day of February 2021.

                                      GRANITE PEAK LAW, PLLC
                                      Attorneys for Plaintiffs

                                     By: /s/ Adam H. Owens
                                     201 W. Madison Ave., Suite 450
                                     Belgrade, MT 59714
                                     T: 406-586-0576
                                     F: 406-794-0750

                                     By: /s/ Gregory G. Costanza
                                     201 W. Madison Ave., Suite 450
                                     Belgrade, MT 59714
                                     T: 406-586-0576
                                     F: 406-794-0750


    Marshall, Maguire, Bonnet and Aguilar v. Goguen, Two Bear Security et. al. | Page 135 of 135
